UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-2 CUTERA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF 2 TO BE HELD ON JUNE 13, 2012 10:00 A.M. Pacific Time To our Stockholders: You are cordially invited to attend the 2012 Annual Meeting of Stockholders of Cutera, Inc. (the “Company”).The meeting will be held at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021.The meeting will be held on June 13, 2012 at 10:00 a.m. Pacific Time, for the following purposes: 1.To elect two Class II directors to each serve for a three-year term that expires at the 2015 Annual Meeting of Stockholders and until their successors have been duly elected and qualified; 2.To hold a non-binding vote on the compensation of our named executive officers; 3.To ratify the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company (the “Independent Registered Public Accounting Firm”) for the fiscal year ending December 31, 2012; 4.To adopt our 2004 Equity Incentive Plan (As Amended); and 5.To transact such other business as may properly come before the Annual Meeting, including any motion to adjourn to a later date to permit further solicitation of proxies, if necessary, or before any adjournment thereof. The foregoing items of business are more fully described in the proxy statement accompanying this Notice of Annual Meeting. To help conserve resources and reduce printing and distribution costs, we will be mailing a notice to our stockholders, instead of a paper copy of this proxy statement and our 2011 Annual Report, with instructions on how to access our proxy materials over the Internet, including this proxy statement, our 2011 Annual Report and a form of proxy card or voting instruction card.The notice will also contain instructions on how each of those stockholders can receive a paper copy of our proxy materials. The meeting will begin promptly at 10:00 a.m., local time, and check-in will begin at 9:50 a.m. local time.Only holders of record of shares of our common stock (NASDAQ: CUTR) at the close of business on April 16, 2012 will be entitled to notice of, and to vote at, the meeting and any postponements or adjournments of the meeting. For a period of at least 10 days prior to the meeting, a complete list of stockholders entitled to vote at the meeting will be available and open to the examination of any stockholder for any purpose relating to the Annual Meeting during normal business hours at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021. By order of the Board of Directors, Kevin P. Connors President and Chief Executive Officer Brisbane, California April 30, 2012 YOUR VOTE IS IMPORTANT! REGARDLESS OF WHETHER YOU PLAN TO ATTEND THE MEETING, PLEASE PROMPTLY VOTE BY TELEPHONE, OR IF AVAILABLE, ELECTRONICALLY, OR, IF YOU RECEIVED PER YOUR REQUEST A PAPER COPY OF OUR PROXY MATERIALS, COMPLETE, SIGN, DATE, AND RETURN THE ENCLOSED PROXY CARD IN THE ACCOMPANYING POSTAGE-PAID ENVELOPE.NO ADDITIONAL POSTAGE IS NECESSARY IF THE PROXY CARD IS MAILED IN THE UNITED STATES OR CANADA.YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE IT IS VOTED AT THE MEETING. TABLE OF CONTENTS Page QUESTIONS AND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE ANNUAL MEETING 1 Why am I receiving these proxy materials? 1 Why did I receive a notice in the mail regarding the Internet availability of the proxy materials instead of a paper copy of the proxy materials? 1 What is the purpose of the Annual Meeting? 2 Who is entitled to attend the meeting? 2 Who is entitled to vote at the meeting? 2 How many shares must be present or represented to conduct business at the meeting (that is, what constitutes a quorum)? 2 What items of business will be voted on at the meeting? 2 How does the Board recommend that I vote? 3 What shares can I vote at the meeting? 3 What is the difference between holding shares as a stockholder of record and as a beneficial owner? 3 How can I vote my shares without attending the meeting? 3 How can I vote my shares in person at the meeting? 3 Can I change my vote? 3 Is my vote confidential? 4 What vote is required to approve each item and how are votes counted? 4 What is a “broker non-vote”? 5 How are “broker non-votes” counted? 5 How are abstentions counted? 5 What happens if additional matters are presented at the meeting? 5 Who will serve as inspector of election? 5 What should I do in the event that I receive more than one set of proxy/voting materials? 5 Who is soliciting my vote and who will bear the costs of this solicitation? 6 Where can I find the voting results of the meeting? 6 What is the deadline to propose actions for consideration at next year’s Annual Meeting of stockholders or to nominate individuals to serve as directors? 6 STOCK OWNERSHIP 8 Security Ownership of Certain Beneficial Owners and Management 8 Section 16(a) Beneficial Ownership Reporting Compliance 9 CORPORATE GOVERNANCE AND BOARD MATTERS 9 Director Independence 9 Board Leadership Structure 9 Risk Oversight and Analysis 9 Committees of the Board 10 Meetings Attended by Directors 11 Director Nomination Process 11 Director Compensation 12 Code of Ethics 13 Compensation Committee Interlocks and Insider Participation 13 Certain Relationships and Related Transactions 13 Review, Approval or Ratification of Related Party Transactions 13 Family Relationships 13 Indemnification Agreements 13 Communications with the Board by Stockholders 14 i Table of Contents TABLE OF CONTENTS Pages Stock Ownership Guidelines 14 REPORT OF THE AUDIT COMMITTEE 15 PROPOSAL ONE—ELECTION OF DIRECTORS 17 Classes of the Board of Directors 17 Director Nominees 17 Board of Directors’ Recommendation 18 Directors Whose Terms Extend Beyond the 2012 Annual Meeting 18 PROPOSAL TWO— NON-BINDING VOTE ON EXECUTIVE COMPENSATION 20 General 20 Summary of 2011 Executive Compensation Program 20 Board of Directors’ Recommendation 21 PROPOSAL THREE—RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 22 Board of Directors’ Recommendation 22 Audit and Non-Audit Services 23 PROPOSAL FOUR—ADOPTION OF 2(AS AMENDED) 24 NAMED EXECUTIVE OFFICERS AND EXECUTIVE COMPENSATION 30 Compensation Discussion and Analysis 30 Internal Revenue Code Section 162(m) and Limitations on Executive Compensation 39 Securities Authorized for Issuance Under Equity Compensation Plans 40 Summary Compensation Table 41 Grants of Plan-Based Awards 42 Equity Incentive Awards Outstanding 43 Options Exercised and Stock Vested 44 Potential Payments Upon Termination or Change in Control 45 COMPENSATION COMMITTEE REPORT 47 OTHER MATTERS 48 ii Table of Contents PROXY STATEMENT FOR 2 TO BE HELD ON JUNE 13, 2012 The Board of Directors of Cutera, Inc., a Delaware corporation, is soliciting the enclosed proxy from you.The proxy will be used at our 2012 Annual Meeting of Stockholders to be held on Wednesday, June 13, 2012, beginning at 10:00 a.m., Pacific Time, which is the local time, at our principal executive offices located at 3240 Bayshore Blvd., Brisbane, California 94005-1021, and at any postponements or adjournments thereof.This proxy statement contains important information regarding the meeting.Specifically, it identifies the matters upon which you are being asked to vote, provides information that you may find useful in determining how to vote and describes the voting procedures. In this proxy statement the terms “we”, “our”, “Cutera” and the “Company” each refer to Cutera, Inc.; the term “Board” means our Board of Directors; the term “proxy materials” means this proxy statement, the enclosed proxy card, and our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 15, 2012, and the term “Annual Meeting” means our 2012 Annual Meeting of Stockholders. We are sending the Notice of Internet Availability of Proxy Materials on or about May 4, 2012, to all stockholders of record at the close of business on April 16, 2012 (the “Record Date”). QUESTIONS AND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE ANNUAL MEETING Why am I receiving these proxy materials? You are receiving these proxy materials from us because you were a stockholder of record at the close of business on the Record Date (which was April 16, 2012).As a stockholder of record, you are invited to attend the meeting and are entitled to and requested to vote on the items of business described in this proxy statement. Why did I receive a notice in the mail regarding the Internet availability of the proxy materials instead of a paper copy of the proxy materials? Pursuant to SEC rules, we have elected to provide access to our proxy materials over the Internet.Accordingly, we are sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to our stockholders. All stockholders will have the ability to access the proxy materials on a website referred to in the Notice or request to receive a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found on the Notice. In addition, stockholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis.Choosing to receive your future proxy materials by email will save us the cost of printing and mailing documents to you and will reduce the impact of our annual stockholders’ meetings on the environment.If you chose in connection with our 2011 Annual Meeting of Stockholders to receive future proxy materials by email, you should receive an email this year with instructions containing a link to those materials and a link to the proxy voting site.In connection with our upcoming Annual Meeting, if you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site.Your election to receive proxy materials by email will remain in effect until you terminate it. Table of Contents What is the purpose of the Annual Meeting? At our meeting, stockholders of record will vote upon the items of business outlined in the notice of meeting (on the cover page of this proxy statement), each of which is described more fully in this proxy statement.In addition, management will report on the performance of the Company and respond to questions from stockholders. Who is entitled to attend the meeting? You are entitled to attend the meeting only if you owned our common stock (or were a joint holder) as of the Record Date or if you hold a valid proxy for the meeting.You should be prepared to present photo identification for admittance. Please also note that if you are not a stockholder of record but hold shares in street name (that is, through a broker or nominee), you will need to provide proof of beneficial ownership as of the Record Date, such as your most recent brokerage account statement, a copy of the voting instruction card provided by your broker, trustee or nominee, or other similar evidence of ownership. The meeting will begin promptly at 10:00 a.m., local time.Check-in will begin at 9:50 a.m., local time. Who is entitled to vote at the meeting? Only stockholders who owned our common stock at the close of business on the Record Date are entitled to notice of and to vote at the meeting, and at any postponements or adjournments thereof. As of the Record Date, 14,068,863 shares of our common stock were outstanding.Each outstanding share of our common stock entitles the holder to one vote on each matter considered at the meeting.Accordingly, there are a maximum of 14,068,863 votes that may be cast at the meeting. How many shares must be present or represented to conduct business at the meeting (that is, what constitutes a quorum)? The presence at the meeting, in person or by proxy, of the holders of a majority of the shares of our common stock entitled to vote at the meeting will constitute a quorum.A quorum is required to conduct business at the meeting.The presence of the holders of our common stock representing at least 7,034,432votes will be required to establish a quorum at the meeting.Both abstentions and broker non-votes are counted for the purpose of determining the presence of a quorum. What items of business will be voted on at the meeting? The items of business scheduled to be voted on at the meeting are as follows: 1. the election of two nominees to serve as Class II directors on our Board; 2. a non-binding vote on executive compensation; 3. the ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm for the 2012 fiscal year; and 4. the adoption of our 2004 Equity Incentive Plan (as amended). These proposals are described more fully below in this proxy statement.As of the date of this proxy statement, the only business that our Board intends to present or knows of that others will present at the meeting is as set forth in this proxy statement.If any other matter or matters are properly brought before the meeting, it is the intention of the persons who hold proxies to vote the shares they represent in accordance with their best judgment. -2- Table of Contents How does the Board recommend that I vote? Our Board recommends that you vote your shares “FOR” each of the director nominees, “FOR” the approval of a non binding vote on executive compensation and “FOR” the ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm for the 2012 fiscal year, and “FOR” for the adoption of our 2004 Equity Incentive Plan (as amended). What shares can I vote at the meeting? You may vote all shares owned by you as of the Record Date, including (1) shares held directly in your name as the stockholder of record, and (2) shares held for you as the beneficial owner through a broker, trustee or other nominee such as a bank. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most of our stockholders hold their shares through a broker or other nominee rather than directly in their own name.As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholders of Record.If your shares are registered directly in your name with our transfer agent, Computershare Trust Company, Inc., you are considered, with respect to those shares, the stockholder of record, and these proxy materials are being sent directly to you by us.As the stockholder of record, you have the right to grant your voting proxy directly to Cutera or to vote in person at the meeting.We have enclosed a proxy card for your use. Beneficial Owner.If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you together with a voting instruction card.As the beneficial owner, you have the right to direct your broker, trustee or nominee how to vote and are also invited to attend the meeting.Please note that since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the meeting unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares, giving you the right to vote the shares at the meeting.Your broker, trustee or nominee has enclosed or provided voting instructions for you to use in directing the broker, trustee or nominee how to vote your shares. How can I vote my shares without attending the meeting? Whether you hold shares directly as the stockholder of record or beneficially in street name, you may direct how your shares are voted without attending the meeting.Stockholders of record of our common stock may submit proxies by completing, signing and dating their proxy cards and mailing them in the accompanying pre-addressed envelope.Our stockholders who hold shares beneficially in street name may vote by mail by completing, signing and dating the voting instruction cards provided by the broker, trustee or nominee and mailing them in the accompanying pre-addressed envelope. How can I vote my shares in person at the meeting? Shares held in your name as the stockholder of record may be voted in person at the meeting.Shares held beneficially in street name may be voted in person only if you obtain a legal proxy from the broker, trustee or nominee that holds your shares giving you the right to vote the shares.Even if you plan to attend the meeting, we recommend that you also submit your proxy card or voting instructions as described above so that your vote will be counted if you later decide not to, or are unable to, attend the meeting. Can I change my vote? You may change your vote at any time prior to the vote at the meeting.If you are the stockholder of record, you may change your vote by granting a new proxy bearing a later date (which automatically revokes the earlier proxy), by providing a written notice of revocation to our Secretary prior to your shares being voted, or by attending the meeting and voting in person.Attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request. -3- Table of Contents For shares you hold beneficially in street name, you may change your vote by submitting new voting instructions to your broker, trustee or nominee, or, if you have obtained a legal proxy from your broker, trustee or nominee giving you the right to vote your shares, by attending the meeting and voting in person. Is my vote confidential? Proxy instructions, ballots and voting tabulations that identify individual stockholders are handled in a manner that protects your voting privacy.Your vote will not be disclosed either within Cutera or to third parties, except: (1) as necessary to meet applicable legal requirements, (2) to allow for the tabulation of votes and certification of the vote, and (3) to facilitate a successful proxy solicitation.Occasionally, stockholders provide written comments on their proxy card, which are then forwarded to our management. What vote is required to approve each item and how are votes counted? The vote required to approve each item of business and the method for counting votes is set forth below: Election of Directors.The two director nominees receiving the highest number of affirmative “FOR” votes at the meeting (a plurality of votes cast) will be elected to serve as Class II directors.You may vote either “FOR” or “WITHHOLD” your vote for the director nominees.A properly executed proxy marked “WITHHOLD” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum. Non-binding Vote on Executive Compensation.For the non-binding vote on executive compensation, the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” Ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm.For the ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm, the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” Adoption of 2004 Equity Incentive Plan (As Amended).For the adoption of our 2004 Equity Incentive Plan (as amended), the affirmative “FOR” vote of a majority of the shares represented in person or by proxy and entitled to vote on the item will be required for approval.You may vote “FOR,” “AGAINST” or “ABSTAIN” for this item of business.If you “ABSTAIN,” your abstention has the same effect as a vote “AGAINST.” If you provide specific instructions with regard to certain items, your shares will be voted as you instruct on such items.If you sign your proxy card or voting instruction card without giving specific instructions, your shares will be voted in accordance with the recommendations of the Board (“FOR” all of the Company’s nominees to the Board, “FOR” the approval, by non-binding vote, of executive compensation, “FOR” ratification of Ernst & Young LLP as our Independent Registered Public Accounting Firm, “FOR” the adoption of the 2004 Equity Incentive Plan (As Amended), and in the discretion of the proxy holders on any other matters that may properly come before the meeting). -4- Table of Contents What is a “broker non-vote”? A “broker non-vote” occurs when a broker expressly instructs on a proxy card that it is not voting on a matter, whether routine or non-routine.Under the rules that govern brokers who have record ownership of shares that are held in street name for their clients who are the beneficial owners of the shares, brokers have the discretion to vote such shares on routine matters, which includes ratifying the appointment of an independent registered public accounting firm but does not include the election of directors, and the non-binding vote on executive compensation.Therefore, if you do not otherwise instruct your broker, the broker may turn in a proxy card voting your shares “FOR” ratification of Ernst & Young LLP as the Independent Registered Public Accounting Firm.However, if you do not instruct your broker how to vote with respect to the election of directors, the non-binding vote on executive compensation and the adoption of the 2004 Equity Incentive Plan (as amended), your broker may not vote with respect to such proposal and your shares will not be counted as voting in favor of these matters. How are “broker non-votes” counted? Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum for the transaction of business, but they will not be counted in tabulating the voting result for any particular proposal. How are abstentions counted? If you return a proxy card that indicates an abstention from voting on all matters, the shares represented will be counted for the purpose of determining both the presence of a quorum and the total number of votes cast with respect to a proposal (other than the election of directors), but they will not be voted on any matter at the meeting.In the absence of controlling precedent to the contrary, we intend to treat abstentions in this manner.Accordingly, abstentions will have the same effect as a vote “AGAINST” a proposal. What happens if additional matters are presented at the meeting? Other than the four proposals described in this proxy statement, we are not aware of any other business to be acted upon at the meeting.If you grant a proxy, the persons named as proxy holders, Kevin P. Connors (our President and Chief Executive Officer) and Ronald J. Santilli (our Chief Financial Officer), will have the discretion to vote your shares on any additional matters that may be properly presented for a vote at the meeting.If, for any unforeseen reason, any of our nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by our Board. Who will serve as inspector of election? We expect a representative of Computershare Trust Company, Inc., our transfer agent, to tabulate the votes, and expect Rajesh Madan, our Vice President of Finance to act as inspector of election at the meeting. What should I do in the event that I receive more than one set of proxy/voting materials? You may receive more than one set of these proxy solicitation materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards.For example, if you hold your shares in more than one brokerage account, you may receive a separate voting instruction card for each brokerage account in which you hold shares.In addition, If you are a stockholder of record and your shares are registered in more than one name, you may receive more than one proxy card.Please complete, sign, date and return each Cutera proxy card and voting instruction card that you receive to ensure that all your shares are voted. -5- Table of Contents Who is soliciting my vote and who will bear the costs of this solicitation? Your vote is being solicited on behalf of the Board, and the Company will bear the entire cost of solicitation of proxies, including preparation, assembly, printing and mailing of this proxy statement.In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone, by electronic mail or by other means of communication.Directors and employees will not be paid any additional compensation for soliciting proxies.We may reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners.We may also engage the services of a professional proxy solicitation firm to aid in the solicitation of proxies from certain brokers, bank nominees and other institutional owners.Our costs for such services, if retained, will not be material. Where can I find the voting results of the meeting? We intend to announce preliminary voting results at the Annual Meeting and file a Form 8-K with the SEC within four business days after the end of our Annual Meeting to report the voting results. What is the deadline to propose actions for consideration at next year’s Annual Meeting of stockholders or to nominate individuals to serve as directors? As a stockholder, you may be entitled to present proposals for action at a future meeting of stockholders, including director nominations. Stockholder Proposals: For a stockholder proposal to be considered for inclusion in our proxy statement for the Annual Meeting to be held in 2013, the written proposal must be received by our corporate Secretary at our principal executive offices no later than January 3, 2013, which is the date 120 calendar days before the anniversary of the mailing date of the Notice of Internet Availability of Proxy Materials.If the date of next year’s Annual Meeting is moved more than 30 days before or after the anniversary date of this year’s Annual Meeting, the deadline for inclusion of proposals in our proxy statement is instead a reasonable time before we begin to print and mail its proxy materials.Such proposals also must comply with the requirements of Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any other applicable rules established by the SEC.Stockholders interested in submitting such a proposal are advised to contact knowledgeable legal counsel with regard to the detailed requirements of applicable securities laws.Proposals should be addressed to: Secretary Cutera, Inc. 3240 Bayshore Blvd. Brisbane, California 94005-1021 Nomination of Director Candidates: You may propose director candidates for consideration by our Board.Any such recommendations should include the nominee’s name and qualifications for Board membership and should be directed to the “Secretary” at the address of our principal executive offices set forth above.In addition, our Bylaws permit stockholders to nominate directors for election at an Annual Meeting of stockholders.To nominate a director, the stockholder must provide the information required by our Bylaws, as well as a statement by the nominee consenting to being named as a nominee and to serve as a director if elected.In addition, the stockholder must give timely notice to our corporate Secretary in accordance with the provisions of our Bylaws, which require that the notice be received by our corporate Secretary no later than January 3, 2013. -6- Table of Contents Copy of Bylaw Provisions: You may contact our corporate Secretary at our principal executive offices for a copy of the relevant bylaw provisions regarding the requirements for making stockholder proposals and nominating director candidates. -7- Table of Contents STOCK OWNERSHIP Security Ownership of Certain Beneficial Owners and Management The following table provides information relating to the beneficial ownership of our common stock as of the Record Date, by: · each stockholder known by us to own beneficially more than 5% of our common stock; · each of our executive officers named in the Summary Compensation Table on page 41 (including our Chief Executive Officer, our Chief Financial Officer, and our Chief Technology Officer); · each of our directors; and · all of our directors and Named Executive Officers as a group. The number of shares beneficially owned by each entity, person, director or executive officer is determined in accordance with the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares over which the individual has the sole or shared voting power or investment power and any shares that the individual has the right to acquire within 60 days of April 16, 2012 (the Record Date) through the exercise of any stock option or other right.The number and percentage of shares beneficially owned is computed on the basis of 14,068,863 shares of our common stock outstanding as of the Record Date.The information in the following table regarding the beneficial owners of more than 5% of our common stock is based upon information supplied by principal stockholders or Schedules 13D and 13G filed with the SEC. Shares of our common stock that a person has the right to acquire within 60 days of the Record Date are deemed outstanding for purposes of computing the percentage ownership of the person holding such rights, but are not deemed outstanding for purposes of computing the percentage ownership of any other person, except with respect to the percentage ownership of all directors and executive officers as a group.To our knowledge, except as set forth in the footnotes to this table and subject to applicable community property laws, each person or entity named in the table has sole voting and disposition power with respect to the shares set forth opposite such person’s or entity’s name.The address for those persons for which an address is not otherwise provided is c/o Cutera, Inc., 3240 Bayshore Blvd., Brisbane, California 94005-1021. Name and Address of Beneficial Owner Number of Shares Outstanding Warrants and Options Exercisable Within 60 Days Approximate Percent Owned Dimensional Fund Advisors LP — % David B. Apfelberg * Gregory Barrett — — * Kevin P. Connors % Leonard C. DeBenedictis * David A. Gollnick % W. Mark Lortz * Timothy J. O’Shea * Ronald J. Santilli % Jerry P. Widman * All directors and Named Executive Officers as a group (9 persons) % *Less than 1%. -8- Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, officers and beneficial owners of more than 10% of our common stock to file reports of ownership and reports of changes in the ownership with the SEC.Such persons are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms received by us, or written representations from reporting persons that no Forms 3, 4 or 5 were required of such persons, we believe that during our fiscal year ended December 31, 2011 all reports were timely filed. CORPORATE GOVERNANCE AND BOARD MATTERS Director Independence Our Board currently consists of eight authorized directors, with one vacancy.The Company’s directors are David B. Apfelberg, Gregory Barrett, Kevin P. Connors, David A. Gollnick, Timothy J. O’Shea, W. Mark Lortz, and Jerry P. Widman.Our Board has determined that each of the directors other than Kevin P. Connors, the Company’s President and Chief Executive Officer, and David A. Gollnick, the Company’s former Executive Vice President of Research and Development and a current consultant to our Company satisfy the current “independent director” standards established by rules of The NASDAQ Stock Market LLC (“Nasdaq”). Board Leadership Structure Our Board does not have a chairman but David B. Apfelberg is the Board-designated lead independent director.Our Chief Executive Officer, Mr. Connors, performs many of the functions that a chairman would typically perform and works together with Dr. Apfelberg in setting the agenda for each board meeting and presiding over such meetings.At the end of each board meeting, the independent directors meet without Mr. Connors and Mr. Gollnick present.Following each meeting, Dr. Apfelberg provides feedback to Mr. Connors on his performance and the performance of other Cutera employees during the meeting and frequently recommends new agenda items for the next meeting. As described in more detail below, the Board has three standing committees, an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee.The chairman and each member of these committees is an independent director.The Board delegates substantial duties and responsibilities to each committee.The committees make recommendations to the Board and report regularly to the Board on their activities and any actions they have taken.We believe that our independent board committees and their chairman are an important aspect of our board leadership structure. Risk Oversight and Analysis Our management is responsible for managing the risks we face in the ordinary course of operating our business.The Board oversees potential risks and our risk management activities by receiving operational and strategic presentations from management which include discussions of key risks to our business.While our Board has the ultimate responsibility for risk management and oversight, various committees of the Board also support the Board in its fulfillment of this responsibility.For example, our Audit Committee assists the Board in its risk oversight function by reviewing and discussing with management our system of disclosure controls and our internal controls over financial reporting, and risks associated with our cash investment policies.Our business is run conservatively and excessive risk taking has been discouraged.As a result, risk analysis has not been a significant factor for our Compensation Committee in establishing compensation.The Nominating and Corporate Governance Committee assists the Board in fulfilling its oversight responsibilities with respect to the management of risks associated with Board organization, membership and structure. -9- Table of Contents Committees of the Board Our Board has three standing committees: the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee.From time to time, our Board may also create various ad hoc committees for special purposes.The membership during the last fiscal year and the function of each of the committees are described below. Name of Director Audit Committee Compensation Committee Nominating and Corporate Governance Committee Non-Employee Directors: Jerry P. Widman X * X X Timothy J. O’Shea X X W. Mark Lortz X X David B. Apfelberg X * X David A. Gollnick** Gregory Barrett*** X X Employee Director: Kevin P. Connors Number of Meetings Held During the Last Fiscal Year 6 1 1 X Committee member * Chairman of Committee ** Mr. Gollnick resigned from the position of Executive Vice President of Research and Development effective March 20, 2009 and continues to be a member of our Board and a consultant to our Company. *** Mr. Barrett replaced Mr. O’Shea as a member of the Compensation Committee on October 21, 2011. Audit Committee.The Audit Committee oversees the Company’s accounting and financial reporting processes and the audits of its financial statements.In this role, the Audit Committee monitors and oversees the integrity of the Company’s financial statements and related disclosures, the qualifications, independence, and performance of the Company’s Independent Registered Public Accounting Firm, and the Company’s compliance with applicable legal requirements and its business conduct policies.Our Board has determined that each member of the Audit Committee meets the independence and financial literacy requirements of the Nasdaq rules and the independence requirements of the SEC.Our Board has determined that Jerry P. Widman continues to qualify as an “audit committee financial expert,” as defined in SEC rules.The Audit Committee has a written charter, which was adopted by our Board in January 2004, a copy of which can be found on our website at www.cutera.com.The report of the Audit Committee appears on page 15 of this proxy statement. Compensation Committee.The Compensation Committee, together with our Board, establishes compensation for our Chief Executive Officer and the other executive officers and administers the Company’s 2004 Equity Incentive Plan (as amended in 2008) and 2004 Employee Stock Purchase Plan.The Compensation Committee has a written charter, which was adopted by our Board in January 2004, and amended on April 13, 2007 and on April 25, 2008, and can be found on our website at ir.cutera.com. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee reviews and makes recommendations to the Board on matters concerning corporate governance, Board composition, identification, evaluation and nomination of director candidates, Board committees, Board compensation, and conflicts of interest.The Nominating and Corporate Governance Committee has a written charter, which was adopted by our Board in October 2011 and can be found on our website. -10- Table of Contents Meetings Attended by Directors During 2011, the Board held ten meetings, the Audit Committee held six meetings, the Compensation Committee held one meeting, and the Nominating and Corporate Governance Committee held one meeting.No director attended fewer than 75% of the meetings of the Board or committee(s) on which he or she served during 2011. The directors of the Company are encouraged to attend the Company’s Annual Meeting of Stockholders.In 2011, directors David B. Apfelberg, Kevin P. Connors, Jerry P. Widman, and W. Mark Lortz attended the meeting in person.No other board members attended that meeting, in person or telephonically. Director Nomination Process Director Qualifications.While the Nominating and Corporate Governance Committee has not established specific minimum qualifications for director candidates, the candidates for Board membership should have the highest professional and personal ethics and values, and conduct themselves consistent with our Code of Ethics.While the Nominating and Corporate Governance Committee has not formalized specific minimum qualifications they believe must be met by a candidate to be recommended by the independent members, the Nominating and Corporate Governance Committee believes that candidates and nominees must reflect a Board that is comprised of directors who (i) have broad and relevant experience, (ii) are predominantly independent, (iii) are of high integrity, (iv) have qualifications that will increase overall Board effectiveness and enhance long-term stockholder value, and (v) meet other requirements as may be required by applicable rules, such as financial literacy or financial expertise with respect to Audit Committee members. Stockholder Nominations and Recommendations.As described above in the Question and Answer section of this proxy statement under “What is the deadline to propose actions for consideration at next year’s Annual Meeting of Stockholders or to nominate individuals to serve as directors?,” our Bylaws set forth the procedure for the proper submission of stockholder nominations for membership on our Board.In addition, the Nominating and Corporate Governance Committee may consider properly submitted stockholder recommendations (as opposed to formal nominations) for candidates for membership on the Board.A stockholder may make such a recommendation by submitting the following information to our Secretary at 3240 Bayshore Blvd., Brisbane, California 94005-1021: the candidate’s name, home and business contact information, detailed biographical data, relevant qualifications, professional and personal references, information regarding any relationships between the candidate and Cutera within the last three years and evidence of ownership of Cutera stock by the recommending stockholder. Identifying and Evaluating Director Nominees.Typically new candidates for nomination to the Board are suggested by existing directors or by our executive officers, although candidates may initially come to our attention through professional search firms, stockholders or other persons.The Nominating and Corporate Governance Committee carefully reviews the qualifications of any candidates who have been properly brought to its attention.Such a review may, in the Nominating and Corporate Governance Committee’s discretion, include a review solely of information provided to the Nominating and Corporate Governance Committee or may also include discussion with persons familiar with the candidate, an interview with the candidate or other actions that the Nominating and Corporate Governance Committee deems proper.The Nominating and Corporate Governance Committee shall consider the suitability of each candidate, including the current members of the Board, in light of the current size and composition of the Board.In evaluating the qualifications of the candidates, Nominating and Corporate Governance Committee considers many factors, including, issues of character, judgment, independence, expertise, length of service, and other commitments.In addition, the Nominating and Corporate Governance Committee takes into account diversity in professional experience, skills and background in considering and evaluating candidates.However, while diversity relating to background, skill, experience and perspective is one factor considered in the nomination process, the Company does not have a formal policy relating to diversity.The Nominating and Corporate Governance Committee evaluates such factors, among others, and does not assign any particular weighting or priority to any of these factors.Candidates properly recommended by stockholders are evaluated by the Nominating and Corporate Governance Committee using the same criteria as other candidates.Candidates are not discriminated against on the basis of race, religion, national origin, sexual orientation, disability or any other basis proscribed by law. -11- Table of Contents Director Nominees at our 2012 Annual Meeting.Our Nominating and Corporate Governance Committee recommended the director nominees for nomination to our Board. Director Compensation The following table sets forth a summary of the cash compensation paid and the grant date fair value of fully vested shares of Cutera common stock awarded to our non-employee directors in the fiscal year ended December 31, 2011. 2011 Director Compensation Table Name Fees Earned or Paid in Cash (1) Stock Awards (2) All Other Compensation (3) Total David B. Apfelberg $ Gregory Barrett — David A. Gollnick W. Mark Lortz — Timothy J. O’Shea — Jerry P. Widman — The amounts reported in this column were earned in connection with serving on our Board and its committees, or as committee Chairman retainers, each as described below. The amounts reported in this column represent the aggregate grant date fair value of fully vested shares of Cutera common stock awarded during the fiscal year ended December 31, 2011 calculated in accordance with Financial Accounting Standards Board Accounting Standards Codification (ASC) Topic 718. (3)The amounts reported in this column were earned for services provided for other than serving on our Board or its committees, each as described below. At December 31, 2011, Dr. Apfelberg held options to purchase 52,000 shares of Cutera common stock.Dr. Apfelberg was the Medical Director of the Cutera Clinic, and, in connection with this role, was paid $43,200 during the fiscal year ended December 31, 2011.Effective April 20, 2012, Dr. Apfelberg resigned from his position as Medical Director of the Cutera Clinic. At December 31, 2011, Mr. Barrett held options to purchase 14,000 shares of Cutera common stock. Mr. Gollnick resigned from the position of Executive Vice President of Research and Development effective March 20, 2009. He continues to be a member of our Board and is a consultant to the Company.In connection with his consulting agreement, he was paid $181,920 during the fiscal year ended December 31, 2011. At December 31, 2011, Mr. Gollnick held options to purchase 41,126 shares of Cutera common stock. At December 31, 2011, Mr. Lortz held options to purchase 62,000 shares of Cutera common stock. At December 31, 2011, Mr.O’Shea held options to purchase 42,000 shares of Cutera common stock. At December 31, 2011, Mr. Widman held options to purchase 62,000 shares of Cutera common stock. For 2011, our non-employee directors earned an annual retainer of $45,000 for regular Board meetings; $6,000 for Compensation Committee meetings (for members other than the Chairman); and $7,500 for Audit Committee meetings (for members other than the Chairman).Our non-employee directors did not earn an annual retainer for Nominating and Corporate Governance Committee meetings.The Chairmen of the Audit Committee and the Compensation Committee each earned an annual retainer of $20,000 for their services on the respective committees.Our non-employee directors no longer receive meeting fees for Board and committee meetings regardless of the number of meetings held throughout the year. Our 2004 Equity Incentive Plan provides for the automatic grant of options to purchase shares of Cutera common stock to our non-employee directors.Each non-employee director who is appointed to the Board will receive an initial option to purchase 14,000 shares of Cutera common stock upon such appointment.Each of these stock options will have an exercise price equal to fair market value of Cutera common stock on the date of grant and a term of seven years and will become exercisable as to one-third of the shares subject to the option on each anniversary of its date of grant, provided the non-employee director remains a director on such dates.In addition, each non-employee director who is a director on the date of each Annual Meeting of Stockholders and has been a director for at least the preceding six months, will receive an award of fully vested shares of Cutera common stock on an annual basis equivalent to the number of shares represented by the quotient of $60,000 divided by the closing market price of Cutera common stock on the date of such Annual Meeting.In June 2011, our non-employee directors received an award for $60,000 of fully vested shares of Cutera common stock. -12- Table of Contents Code of Ethics We are committed to maintaining the highest standards of business conduct and ethics.Our Code of Ethics, as amended, (the “Code”) reflects our values and the business practices and principles of behavior that support this commitment.The Code is intended to satisfy SEC rules for a “code of ethics” required by Section 406 of the Sarbanes-Oxley Act of 2002, as well as the Nasdaq listing standards requirement for a “code of conduct.”The Code is an Exhibit to our Form 8-K filed with the SEC on April 29, 2004, was amended and restated on November 19, 2009, and is available on the Company’s website at www.cutera.com.We will post any amendment to the Code, as well as any waivers that are required to be disclosed by the rules of the SEC or Nasdaq, on our website. Compensation Committee Interlocks and Insider Participation No member of our Compensation Committee, nor any of our executive officers, has a relationship that would constitute an interlocking relationship with executive officers or directors of another entity.No Compensation Committee member is an officer or employee of Cutera. Certain Relationships and Related Transactions In the Company’s last fiscal year, and except for compensation paid to its directors and executive officers for services performed in such roles, and except as provided in the following paragraph, there has not been, nor is there currently proposed, any transaction or series of similar transactions to which the Company was or is to be a party in which the amount involved exceeds $120,000 and in which any director, executive officer, holder of more than 5% of our common stock or any member of their immediate families had or will have a direct or indirect material interest. We have a consulting agreement with David A. Gollnick pursuant to which Mr. Gollnick is compensated for services that he provides to us, including product development and clinical support.Payments to Mr. Gollnick under this agreement in 2011 and 2010 were $181,920 and $133,520, respectively. Review, Approval or Ratification of Related Party Transactions As provided by our Audit Committee charter, our Audit Committee must review and approve in advance any proposed related party transaction.All of our directors and officers are required to report to our Audit Committee any such related party transaction prior to its completion.We have not adopted specific standards for approval of related party transactions, but instead our Audit Committee reviews each such transaction on a case-by-case basis.Our policy is to require that all executive compensation-related matters be recommended and approved by our Compensation Committee as provided by our Compensation Committee charter and be reported under applicable SEC rules. Family Relationships There are no family relationships among any of our directors or executive officers. Indemnification Agreements Each of our directors and officers has an indemnification agreement with our Company. -13- Table of Contents Communications with the Board by Stockholders Stockholders wishing to communicate with the Board or with an individual Board member concerning the Company may do so by writing to the Board or to the particular Board member, and mailing the correspondence to: Attention: Board of Directors, c/o Secretary, Cutera, Inc., 3240 Bayshore Blvd., Brisbane, California 94005-1021.The envelope should indicate that it contains a stockholder communication.All such stockholder communications will be forwarded to the director or directors to whom the communications are addressed. Stock Ownership Guidelines To enhance our overall corporate governance practices and director compensation program, in April 2012, our Board adopted stock ownership guidelines for our non-employee directors, which the Compensation Committee intends to review annually. These guidelines are designed to align our non-employee directors’ interests with our stockholders’ long-term interests by promoting long-term ownership of Cutera common stock. These guidelines provide that, within five years of the later of the adoption of the guidelines or his or her first date of election to our Board, our non-employee directors must hold shares of Cutera common stock having a value not less than three times the value of their annual retainer for general Board service. -14- Table of Contents REPORT OF THE AUDIT COMMITTEE The material in this section is not deemed filed with the SEC and is not incorporated by reference in any filing of our Company under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date of this Proxy Statement and irrespective of any general incorporation language in those filings. The Audit Committee of the Board of Directors is comprised solely of independent directors (as defined by Nasdaq rules) who were all appointed by the Board of Directors.The Audit Committee operates pursuant to a written charter adopted by the Board of Directors, a copy of which can be found on our website.The Audit Committee reviews and assesses the adequacy of its charter on an annual basis.As more fully described in the charter, the purpose of the Audit Committee is to provide general oversight of Cutera’s financial reporting, integrity of financial statements, internal controls and internal audit functions.The Audit Committee has authority to retain outside legal, accounting or other advisors as its deems necessary to carry out its duties and to require Cutera to pay for such expenditures. The Audit Committee monitors Cutera’s external audit process, including the scope, fees, auditor independence matters and the extent to which the Independent Registered Public Accounting Firm may be retained to perform non-audit services.The Audit Committee has responsibility for the appointment, compensation, retention and oversight of Cutera’s Independent Registered Public Accounting Firm.The Audit Committee also reviews the results of the external audit work with regard to the adequacy and appropriateness of Cutera’s financial, accounting and internal controls over financial reporting.In addition, the Audit Committee generally oversees Cutera’s internal compliance programs.The Audit Committee members are not all professional accountants or auditors, and their function is not intended to duplicate or to certify the activities of management and the Independent Registered Public Accounting Firm, nor can the Audit Committee certify that the Independent Registered Public Accounting Firm is “independent” under applicable rules. The Audit Committee provides advice, counsel and direction to management and the Independent Registered Public Accounting Firm on matters for which it is responsible based on the information it receives from management and the Independent Registered Public Accounting Firm and the experience of its members in business, financial and accounting matters. Management is responsible for the preparation and integrity of Cutera’s financial statements, accounting and financial reporting processes and internal control over financial reporting for compliance with applicable accounting standards, laws and regulations. Cutera’s Independent Registered Public Accounting Firm, PricewaterhouseCoopers LLP, is responsible for performing an independent audit of Cutera’s financial statements in accordance with generally accepted auditing standards and expressing an opinion in its report on those financial statements, and for expressing an opinion on the effectiveness of Cutera’s internal control over financial reporting. In this context, the Audit Committee hereby reports as follows: · The Audit Committee has reviewed and discussed the audited financial statements for 2011 with Cutera’s management. · The Audit Committee has discussed with the Independent Registered Public Accounting Firm the matters required to be discussed by SAS 61 (Codification of Statements on Auditing Standard, AU 380), SAS 99 (Consideration of Fraud in a Financial Statement Audit) and SEC rules discussed in Final Releases Nos. 33-8183 and 33-8183a. The Audit Committee has received written disclosures and a letter from the Independent Registered Public Accounting Firm, PricewaterhouseCoopers LLP, pursuant to Rule 3526, Communication with Audit Committees Concerning Independence, of the Public Company Accounting Oversight Board (“PCAOB”), and has discussed with PricewaterhouseCoopers LLP its independence. -15- Table of Contents · The Audit Committee has discussed with the Independent Registered Public Accounting Firm the overall scope and plans for its audit. · The Audit Committee has met with the Independent Registered Public Accounting Firm, with and without management present, to discuss the results of its examinations, its evaluations of our internal control over financial reporting, and to discuss the overall quality of our financial reporting. · The Audit Committee has considered whether the provision by the Independent Registered Public Accounting Firm of non-audit services is compatible with maintaining its independence. · Based on the review and discussion referred to above, the Audit Committee has approved that the audited financial statements and the report of management on internal control over financial reporting be included in Cutera’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. The foregoing report is provided by the undersigned members of the Audit Committee. W. Mark Lortz Timothy J. O’Shea Jerry P. Widman -16- Table of Contents PROPOSAL ONE—ELECTION OF DIRECTORS Classes of the Board of Directors Our Amended and Restated Certificate of Incorporation provides that our Board shall be divided into three classes designated as Class I, Class II and Class III, respectively, with the classes of directors serving for staggered three-year terms.Our Board currently consists of seven directors, divided among the three classes as follows: · two Class I directors, Kevin P. Connors and David A. Gollnick, whose terms expire at our Annual Meeting of Stockholders to be held in 2014; · two Class II directors, David B. Apfelberg and Timothy J. O’Shea, whose terms expire at our Annual Meeting of Stockholders to be held in 2012; and · three Class III directors W. Mark Lortz, Gregory Barrett and Jerry P. Widman, whose terms expire at the Annual Meeting of Stockholders to be held in 2013. The name of each member of the Board, the class in which he or she serves, and his or her age as of the Record Date, principal occupation and length of service on the Board are as follows: Name Term Expires Age Principal Occupation Director Since Class I Directors Kevin P. Connors 50 President and Chief Executive Officer David A. Gollnick 48 Former Executive Vice President of Research and Development Class II Directors Timothy J. O’Shea(2)(3) 59 Managing Director, Oxo Capital David B. Apfelberg(1)(3) 70 Clinical Professor of Plastic Surgery, Stanford University Medical Center Class III Directors W. Mark Lortz(2)(3) 60 Former Chief Executive Officer, TheraSense, Inc. Gregory Barrett(1)(3) 58 Former Chairman, President and Chief Executive Officer, BÂRRX Medical Jerry P. Widman(1)(2)(3) 69 Former Chief Financial Officer, Ascension Health Member of the Compensation Committee. Member of the Audit Committee. Member of Nominating and Corporate Governance Committee. Director Nominees The Board has nominated David B. Apfelberg, MD and Timothy J. O’Shea for re-election as Class II directors. David B. Apfelberg, MD has served as a member of our board of directors since November 1998.Since 1980, Dr. Apfelberg has held various roles at the Stanford University Medical Center, and currently serves as a Clinical Professor of Plastic Surgery.Since 1987, Dr. Apfelberg has also been a consultant for entrepreneurs and venture capital companies in the areas of medical devices and medicine.From June 1991 to May 2001, Dr. Apfelberg was Director of the Plastic Surgery Center in Atherton, California.Dr. Apfelberg is the author of five books on lasers in medicine and is a founding member and past president of the American Society for Lasers in Medicine and Surgery.Dr. Apfelberg holds both a B.M.S., Bachelor of Medical Science, and an M.D. from Northwestern University Medical School.We believe Dr. Apfelberg’s qualifications to serve on our board of directors include his medical expertise, understanding of our products, and his knowledge of the aesthetics market generally. -17- Table of Contents Timothy J. O’Shea has served as a member of our board of directors since April 2004.Mr. O’Shea has been with Oxo Capital since 2008 and serves as a managing director.From 1995 to 2008, he served in a variety of management positions at Boston Scientific, including Corporate Vice President of Business Development from 2000 to 2008.Mr. O’Shea holds a B.A. in history from the University of Detroit.We believe Mr. O’Shea’s qualifications to serve on our board of directors include his corporate marketing knowledge as well as his diverse experience in the medical device industry working for a large medical device company. If elected to our board of directors, directors David B. Apfelberg, MD and Timothy J. O’Shea would each hold office as a Class II director until our Annual Meeting of Stockholders to be held in 2015 or until his earlier resignation, removal, or death. Board of Directors’ Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” EACH OF THE TWO NOMINEES FOR CLASS II DIRECTOR LISTED ABOVE. Directors Whose Terms Extend Beyond the 2012 Annual Meeting Kevin P. Connors has served as our President and Chief Executive Officer and as a member of our board of directors since our inception in August 1998.From May 1996 to June 1998, Mr. Connors served as President and General Manager of Coherent Medical Group, a unit of Coherent Inc., which manufactures lasers, optics and related accessories.We believe Mr. Connors’ qualifications to serve on our board of directors include, his knowledge of and leadership experience, in the aesthetic medical equipment industry prior to joining Cutera and the substantial understanding of the Company and its operations that he has gained while serving as President, Chief Executive Officer and director of the Company since inception. David A. Gollnick has served as a member of our Board since our inception in August 1998.He served as our Vice President of Research and Development from August 1998 until April 2007, and served as our Executive Vice President of Research and Development from April 2007 until March 2009.From June 1996 to July 1998, Mr. Gollnick was Vice President of Research and Development at Coherent Medical Group, a unit of Coherent Inc.Mr. Gollnick holds a B.S. in Mechanical Engineering from Fresno State University.We believe Mr. Gollnick’s qualifications to serve on our board of directors include his technical experience in researching and developing products for the aesthetic medical equipment industry and his understanding of our employees, products and operations. W. Mark Lortz has served as a member of our board of directors since June 2004.Mr. Lortz served as the Chairman, President and Chief Executive Officer of TheraSense until June of 2004 after its acquisition by Abbott Laboratories.Prior to TheraSense, Mr. Lortz held several positions at LifeScan, including Vice President, Operations and Group Vice President, Worldwide Business Operations.Prior to LifeScan, Mr. Lortz had 18 years of experience with the General Electric Company in several divisions.Mr. Lortz currently serves as a member of the board of directors of two privately-held companies in the healthcare industry.Within the past five years, Mr. Lortz also served on the board of directors of NeuroMetrix, a publicly-traded manufacturer of neurological diagnostic and therapeutic devices, and IntraLase, a manufacturer of lasers for the medical industry and for eye surgery which was acquired by Advanced Medical Optics.Mr. Lortz holds an M.B.A. in Management from Xavier University and a B.S. in Engineering Science from Iowa State University.We believe Mr. Lortz’s qualifications to serve on our board of directors include his executive leadership and management experience as a former Chief Executive Officer, as well as his experience serving on the boards of other public and private companies. Gregory Barrett has served as a member of our board of directors since October 2011.Mr. Barrettis the President and Chief Executive Officer of BÂRRX Medical, Inc., a private medical device company that was recently acquired by Covidien, that manufactures and distributes products to treat gastrointestinal diseases.Prior to joining BÂRRX Medical in February 2004, from January 2001 through August 2003, Mr. Barrett served as President and Chief Executive Officer of ACMI Corporation, a developer of medical visualization and energy systems; Group Vice President at Boston Scientific Corporation; Vice President, Global Sales and Marketing at both Orthofix Corporation (formerly American Medical Electronics) and Baxter Healthcare.Mr. Barrett spent 13 years at C.R. Bard Corporation and finished his tenure there as vice president of marketing in the Cardiosurgery Division.Mr. Barrett holds a B.A. in Marketing from the University of Texas, Austin.We believe Mr. Barrett’s qualifications to serve on our board of directors include his more than 34 years of diverse experiences in the medical device industry, including time spent serving as president and chief executive officer of several medical device companies. -18- Table of Contents Jerry P. Widman has served as a member of our board of directors since March 2004.From 1982 to 2001, Mr. Widman served as the Chief Financial Officer of Ascension Health, a not-for-profit multi-hospital system.Mr. Widman currently serves as a member of the board of directors of three other privately-held companies in the healthcare industry.Within the past five years, Mr. Widman also served on the board of directors of ArthroCare Corporation, United Surgical Partners International and the Trizetto Group.Mr. Widman holds a B.B.A. from Case Western Reserve University, an M.B.A. from the University of Denver, and a J.D. from Cleveland State University and is a Certified Public Accountant.We believe Mr. Widman’s qualifications to serve on our board of directors include his financial expertise and prior experience as a Chief Financial Officer, as well as his experience serving on the boards of various public and private companies. -19- Table of Contents PROPOSAL TWO—NON-BINDING VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS General Pursuant to Section 14A of the Securities Exchange Act of 1934, we are providing our stockholders with the opportunity to vote to approve, on an advisory or non-binding basis, the compensation of our Named Executive Officers as disclosed in accordance with the SEC’s rules in the “Executive Compensation” section of this proxy statement beginning on page 30 below.This proposal, commonly known as a “say-on-pay” proposal, gives our stockholders the opportunity to express their views on our Named Executive Officers’ compensation as a whole.This vote is not intended to address any specific item of compensation or any specific Named Executive Officer, but rather the overall compensation of all of our Named Executive Officers and the philosophy, policies and practices described in this proxy statement. This vote is advisory only, and therefore not binding on the Company, the Compensation Committee or our Board.The vote will, however, provide information to us regarding investor sentiment about our executive compensation philosophy, policies and practices, which the Compensation Committee will be able to consider when determining executive compensation for the remainder of the current fiscal year and beyond.Our Board and the Compensation Committee value the opinions of our stockholders and to the extent there is any significant vote against the compensation of the Named Executive Officers as disclosed in this proxy statement, they will consider our stockholders’ concerns and the Compensation Committee will evaluate whether any actions are necessary to address those concerns. Summary of 2011 Executive Compensation Program Following is a summary of some of the key features of our 2011 executive compensation program: · The primary objectives of our executive compensation programs are that they be fair, objective and consistent, that compensation be directly and substantially linked to measurable corporate and individual performance and that compensation remains competitive, so that we can attract, motivate, retain and reward the key executives whose knowledge, skills and performance are necessary for our success. · We seek to foster a culture where individual performance is aligned with organizational objectives. · We evaluate and reward our Named Executive Officers based on the comparable industry specific and general market compensation for their respective positions in the Company and an evaluation of their contributions to the achievement of short-and long-term organizational goals. · Executive compensation is reviewed annually by the Compensation Committee, and adjustments are made to reflect performance-based factors and competitive conditions. · Our Named Executive Officers are compensated with cash, equity and non-equity incentives, and other customary employee benefits. · Our Named Executive Officers have Change of Control and Severance Agreements and, except for these arrangements, we do not have employment agreements with any of our Named Executive Officers. In response to the results of our initial stockholder advisory vote on the compensation of our Named Executive Officers at the 2011 Annual Meeting of Stockholders, we have made changes to our corporate governance policies that include: creating a Nominating and Corporate Governance Committee, engaging an outside compensation consultant, revising our compensation peer group and making changes to our executive compensation program, including the adoption of stock ownership guidelines. In addition, our Board is presently evaluating the implementation ofa compensation recovery (a so-called “clawback”) policy.For more information about our executive compensation philosophy, policies and practices and other changes that we have made to our corporate governance policies, see the “Executive Compensation” section of this proxy statement beginning on page 30 below. -20- Table of Contents We believe that the information provided above and within the Executive Compensation section of this proxy statement demonstrates that our executive compensation program has been designed appropriately and is working to ensure our Named Executive Officers’ interests are aligned with our stockholders’ interests to support long-term value creation. Accordingly, we ask our stockholders to vote “FOR” the following resolution at the Annual Meeting: “RESOLVED, that the Company’s stockholders approve, on an advisory basis, the compensation of the Named Executive Officers, as disclosed in the Company’s Proxy Statement for the Annual Meeting of Stockholders pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the Compensation Discussion and Analysis, the compensation tables and the other related disclosure.” Board of Directors’ Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” THE ADVISORY (NON-BINDING) VOTE APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. -21- Table of Contents PROPOSAL THREE—RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board has selected Ernst & Young LLP as the Independent Registered Public Accounting Firm to perform the audit of the Company’s consolidated financial statements for the fiscal year ending December 31, 2012.PricewaterhouseCoopers LLP audited the Company’s consolidated financial statements for the fiscal years 2001 through 2011. The Board is asking the stockholders to ratify the selection of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm for 2012.Although not required by law, by rules of NASDAQ, or by the Company’s bylaws, the Board is submitting the selection of Ernst & Young LLP to the stockholders for ratification as a matter of good corporate practice.Even if the selection is ratified, the Audit Committee in its discretion may select a different Independent Registered Public Accounting Firm at any time during the year if it determines that such a change would be in the best interests of the Company and its stockholders. We have requested that representatives of PricewaterhouseCoopers LLP and Ernst & Young LLP be present at the Annual Meeting.They will have an opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions from the Company’s stockholders. Board of Directors’ Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Prior Changes in Independent Registered Public Accountant On March 26, 2012, the Company dismissed PricewaterhouseCoopers LLP as the Company’s independent registered public accountant. The dismissal of PricewaterhouseCoopers LLP was approved by the Audit Committee of the Board of Directors and the Board.The reports of PricewaterhouseCoopers LLP on the financial statements of the Company as of and for the fiscal years ended December 31, 2010 and 2011 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the Company’s fiscal years ended December 31, 2010 and 2011 and through March 26, 2012, (i) there were no disagreements with PricewaterhouseCoopers LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to PricewaterhouseCoopers LLP’s satisfaction, would have caused PricewaterhouseCoopers LLP to make reference to the subject matter of such disagreements in its reports on the Company’s consolidated financial statements for such years, and (ii) there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. We provided PricewaterhouseCoopers LLP with a copy of the disclosures we proposed to make in a current report on Form 8-K filed on March 26, 2012, and requested from PricewaterhouseCoopers LLP a letter indicating whether or not it agrees with such disclosures.A copy of PricewaterhouseCoopers LLP’s letter was filed as an exhibit to the Form 8-K reporting the change in our auditors. Based on the Audit Committee’s recommendation, the Company engaged Ernst & Young LLP on March 26, 2012, as the Company’s independent registered public accountant for the fiscal year ending December 31, 2012. During the Company’s two most recent fiscal years ended December 31, 2010 and 2011 and through March 26, 2012, neither the Company nor anyone on its behalf consulted Ernst & Young LLP regarding either (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and no written report or oral advice was provided to the Company that Ernst & Young LLP concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement or reportable event as defined in Item 304(a)(1)(iv) and Item 304(a)(1)(v), respectively, of Regulation S-K. -22- Table of Contents Audit and Non-Audit Services The Audit Committee is directly responsible for the appointment, compensation, and oversight of the Company’s Independent Registered Public Accounting Firm.In addition to retaining Ernst & Young LLP to audit the Company’s consolidated financial statements for 2012, the Audit Committee retained PricewaterhouseCoopers LLP to provide other auditing and advisory services in 2011.The Audit Committee understands the need for Ernst & Young LLP and PricewaterhouseCoopers LLP to maintain objectivity and independence in their audits of the Company’s financial statements.The Audit Committee has reviewed all non-audit services provided by PricewaterhouseCoopers LLP in 2011 and has concluded that the provision of such services was compatible with maintaining PricewaterhouseCoopers LLP’s independence in the conduct of its auditing functions. To help ensure the independence of the Independent Registered Public Accounting Firm, the Audit Committee has adopted a policy for the pre-approval of all audit and non-audit services to be performed for the Company by its Independent Registered Public Accounting Firm.Pursuant to this policy, all audit and non-audit services to be performed by the Independent Registered Public Accounting Firm must be approved in advance by the Audit Committee.The Audit Committee may delegate to one or more of its members the authority to grant the required approvals, provided that any exercise of such authority is presented to the full Audit Committee at its next regularly scheduled meeting. All of the services provided by PricewaterhouseCoopers LLP described in the table below were approved by the Audit Committee. The aggregate fees incurred by the Company for audit and non-audit services in 2011 and 2010 were as follows: Service Category Audit Fees(1) $ $ Audit Related Fees(2) — Tax Fees(3) All Other Fees(4) Total $ $ In accordance with the SEC’s definitions and rules, audit fees are comprised of billed and unbilled fees for professional services related to the audit of financial statements and internal control over financial reporting for the Company’s 2011 and 2010 fiscal years as included in the annual report on Form 10-K; and the review of financial statements for interim periods included in the quarterly reports on Form 10-Q within those years. Audit-related fees are fees for services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements; Tax fees are fees for tax compliance services; All other fees relates to a subscription fee for a PricewaterhouseCoopers LLP online service used for accounting research purposes. -23- Table of Contents PROPOSAL FOUR—ADOPTION OF 2(AS AMENDED) We are asking our stockholders to adopt our 2004 Equity Incentive Plan, as amended (the “2004 Plan”) to: · add 1,910,000 shares of our common stock to the total number of shares reserved for issuance under the 2004 Plan; · add a “fungible share” provision whereby each full-value award issued under the 2004 Plan results in a requirement to subtract 2.12 shares from the shares reserved under the 2004 Plan; · limit the terms of Options and Stock Appreciation Rights to seven years; and · clarify that no options will be granted at an exercise price less than 100% of fair market value. Our Board has approved these provisions of the 2004 Plan, subject to stockholder adoption at the Annual Meeting.If stockholders do not adopt the 2004 Plan, no additional shares will be added for issuance under the 2004 Plan and the 2004 Plan will continue under its current terms and conditions. Our named executive officers and Directors have an interest in this proposal as they are eligible to receive equity awards under the 2004 Plan. The Board believes that long-term incentive compensation programs align the interests of management, employees and the stockholders to create long-term stockholder value. Our Board believes that the 2004 Plan increases our ability to achieve this objective by allowing for several different forms of long-term incentive awards, which our Board believes will help us to recruit, reward, motivate and retain talented personnel. Our Board and management believe that the ability to continue to grant equity awards will be important to the future success of Cutera. Our Board believes that adoption of the 2004 Plan is essential to our continued success, as the additional shares will enable us to continue to use the 2004 Plan to achieve employee performance, recruiting, retention and incentive goals. In particular, our Board believes that our employees are our most valuable assets and that the awards permitted under the Incentive Plan are vital to our ability to attract and retain outstanding and highly skilled individuals in the extremely competitive labor markets in which we compete. Such awards also are crucial to our ability to motivate employees to achieve our goals. Vote Required Approval of the 2004 Plan requires the affirmative vote of a majority of the shares of our Common Stock that are present in person or proxy and entitled to vote at the Annual Meeting. Board of Directors' Recommendation THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE FOR THE ADOPTION OF THE 2004 PLAN. Summary of the 2004 Plan The following is a summary of the principal features of the 2004 Plan and its operation.It is qualified in its entirety by reference to the 2004 Plan set forth in Appendix A. The 2004 Plan provides for the grant of the following types of incentive Awards: (i) stock options, (ii) restricted stock, (iii) restricted stock units, (iv) stock appreciation rights (v) performance units and performance shares, and (vi) and other stock or cash awards. Each of these is referred to individually as an "Award." Those eligible for Awards under the 2004 Plan include employees, directors and consultants who provide services to us or our subsidiaries. As of April 26, 2012, approximately 220 of our employees, directors and consultants were eligible to participate in this plan. Number of Shares of Common Stock Available Under the 2004 Plan.A total of 1,750,000 shares of common stock were initially authorized for issuance under the 2004 Plan, plus any shares returned under the 1998 Stock Plan as a result of termination of options or repurchase of shares issued under such plan, and shares added pursuant to automatic annual increase under the 2004 Plan. In 2008, stockholders approved an amendment to the 2004 Plan which eliminated the “evergreen” provision which provided for an automatic annual increase in the number of shares available in the 2004 Plan.As of April 16, 2012, a total of 564,000 shares were authorized and remained available for future awards under the 2004 Plan.The shares may be authorized, but unissued, or reacquired common stock. -24- Table of Contents Any shares that are subject to Awards and are granted with an exercise price less than fair market value on the date of grant of the Award will be counted against the numerical limits described above as 2.12 shares for every 1 share.If any shares acquired pursuant to such an Award are forfeited or repurchased by the Company and would otherwise return to the 2004 Plan as described below, 2.12 times the number of shares forfeited or repurchased will return to the plan and become available for issuance If an Award expires or becomes unexercisable without having been exercised in full, or, with respect to restricted stock, restricted stock units, performance shares or performance units, is forfeited to or repurchased by us, the unpurchased shares (or for Awards other than options and stock appreciation rights, the forfeited or repurchased shares) which were subject thereto will become available for future grant or sale under the 2004 Plan. Upon exercise of a stock appreciation rights settled in shares, the gross number of shares covered by the portion of the stock appreciation right will cease to be available under the 2004 Plan. Shares that have actually been issued under the 2004 Plan under any Award will not be returned to the 2004 Plan and will not become available for future distribution under the 2004 Plan; provided, however, that if shares of restricted stock, restricted stock units, performance shares or performance units are repurchased by us or are forfeited to us, such shares will become available for future grant under the 2004 Plan as described above. Shares used to pay the exercise price of an Award and/or used to satisfy tax withholding obligations will not become available for future grant or sale under the 2004 Plan. To the extent an Award is paid out in cash rather than stock, such cash payment will not reduce the number of shares available for issuance under the 2004 Plan. If we declare a stock dividend or engage in a reorganization or other change in our capital structure, including a merger, the Administrator will adjust the (i) number and class of shares available for issuance under the 2004 Plan, (ii) number, class and price of shares subject to outstanding Awards, and (iii) specified per-person limits on Awards to reflect the change. Administration of the 2004 Plan. Our Board, or its Compensation Committee, or a committee of directors or of other individuals satisfying applicable laws and appointed by our Board (referred to as the "Administrator"), administers2004 Plan. To make grants to certain of our officers and key employees, the members of the committee must qualify as "non-employee directors" under Rule 16b-3 of the Securities Exchange Act of 1934 (the "Exchange Act"), and as "outside directors" under Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Internal Revenue Code") (so that we can receive a federal tax deduction for certain compensation paid under the Incentive Plan). Subject to the terms of the 2004 Plan, the Administrator has the sole discretion to select the employees, consultants, and directors who will receive Awards, to determine the terms and conditions of Awards, to modify or amend each Award (subject to the restrictions of the 2004 Plan), to interpret the provisions of the 2004 Plan and outstanding Awards, and to allow participants to satisfy withholding tax obligations by electing to have us withhold from the shares to be issued upon exercise that number of shares having a fair market value equal to the minimum amount required to be withheld. The Administrator may, but only with stockholder approval, implement an exchange program under which (i) outstanding Awards may be surrendered or cancelled in exchange for Awards of the same type, Awards of a different type, or cash, (ii) participants would have the opportunity to transfer any outstanding Awards to a financial institution or other person or entity selected by the Administrator, and/or (iii) the exercise price of an outstanding Award could be reduced. Automatic Director Grants. The 2004 Plan provides for an automatic grant to outside directors of an option to purchase 14,000 shares on the date the person first becomes an outside director and such shares will vest and become exercisable as to one-third of the shares subject to the option on each annual anniversary of its date of grant.In addition, each outside director who is a director on the date of each Annual Meeting of stockholders and has been a director for at least the preceding six months, will receive fully-vested Cutera stock on an annual basis equivalent to the number of shares represented by the quotient of $60,000 divided by the closing stock price of our common stock on the date of such Annual Meeting. -25- Table of Contents Options. The Administrator is able to grant nonstatutory stock options and incentive stock options under the 2004 Plan. The Administrator determines the number of shares subject to each option, although the 2004 Plan provides that a participant may not receive options for more than 1,000,000 shares in any fiscal year, except in connection with his or her initial employment with us, in which case he or she may be granted an option covering up to an additional 1,000,000 shares. The Administrator determines the exercise price of options granted under the 2004 Plan, provided the exercise price must be at least equal to, and not less than, the fair market value of our common stock on the date of grant. In addition, the exercise price of an incentive stock option granted to any participant who owns more than 10% of the total voting power of all classes of our outstanding stock must be at least 110% of the fair market value of the common stock on the grant date. The term of each option will be stated in the Award agreement. The term of an option may not exceed seven years, except that, with respect to any participant who owns more than 10% of the voting power of all classes of the Company's outstanding capital stock, the term of an incentive stock option may not exceed five years. After a termination of service with us, a participant will be able to exercise the vested portion of his or her option for the period of time stated in the Award agreement. If no such period of time is stated in the participant's Award agreement, the participant will generally be able to exercise his or her option for (i) three months following his or her termination for reasons other than death or disability, and (ii) twelve months following his or her termination due to death or disability. In no event may an option be exercise beyond its maximum term. Restricted Stock. Awards of restricted stock are rights to acquire or purchase shares of our common stock, which vest in accordance with the terms and conditions established by the Administrator in its sole discretion. For example, the Administrator may set restrictions based on the achievement of specific performance goals. The Administrator, in its discretion, may accelerate the time at which any restrictions will lapse or be removed. The Award agreement generally will grant us the right to repurchase or reacquire the shares upon the termination of the participant's service with us for any reason (including death or disability). The Administrator will determine the number of shares granted pursuant to an Award of restricted stock, but no participant will be granted a right to purchase or acquire more than 300,000 shares of restricted stock during any fiscal year, except that a participant may be granted up to an additional 300,000 shares of restricted stock in connection with his or her initial employment with us. Restricted Stock Units. Awards of restricted stock units result in a payment to a participant only if the vesting criteria the Administrator establishes is satisfied. For example, the Administrator may set vesting criteria based on the achievement of specific performance goals. The restricted stock units vest at a rate determined by the Administrator; provided, however, that after the grant of restricted stock units, the Administrator, in its sole discretion, may reduce or waive any restrictions for such restricted stock units. Upon satisfying the applicable vesting criteria, the participant will be entitled to the payout specified in the Award agreement. The Administrator, in its sole discretion, may pay earned restricted stock units in cash, shares, or a combination thereof. Restricted stock units that are fully paid in cash will not reduce the number of shares available for grant under the 2004 Plan. On the date set forth in the Award agreement, all unearned restricted stock units will be forfeited to us. The Administrator determines the number of restricted stock units granted to any participant, but no participant may be granted more than 300,000 restricted stock units during any fiscal year, except that the participant may be granted up to an additional 300,000 restricted stock units in connection with his or her initial employment with us. Stock Appreciation Rights. The Administrator will be able to grant stock appreciation rights ("SARs"), which are the rights to receive the appreciation in fair market value of common stock between the exercise date and the date of grant. We can pay the appreciation in cash, shares of common stock, or a combination thereof. The Administrator, subject to the terms of the 2004 Plan, will have complete discretion to determine the terms and conditions of SARs granted under the 2004 Plan, provided, however, that the exercise price may not be less than 100% of the fair market value of a share on the date of grant and the term of a SAR may not exceed seven years. No participant will be granted SARs covering more than 1,000,000 shares during any fiscal year, except that a participant may be granted SARs covering up to an additional 1,000,000 shares in connection with his or her initial employment with us. The Administrator may grant "affiliated" SARs, "freestanding" SARs, "tandem" SARs, or any combination thereof. An "affiliated SAR" is a SAR that is granted in connection with a related option and which automatically will be deemed to be exercised at the same time that the related option is exercised. However, an affiliated SAR will not require a reduction in the number of shares subject to the related option. A "freestanding" SAR is one that is granted independent of any options. A "tandem" SAR is a SAR granted in connection with an option that entitles the participant to exercise the SAR by surrendering to us an equivalent portion of the unexercised related option. A tandem SAR may be exercised only with respect to the shares for which its related option is then exercisable. With respect to a tandem SAR granted in connection with an incentive stock option, the tandem SAR will expire no later than the expiration of the underlying incentive stock option, the value of the payout with respect to the tandem SAR will be for no more than 100% of the difference between the exercise price of the underlying incentive stock option and the fair market value of the shares subject to the underlying incentive stock option at the time the tandem SAR is exercised, and the tandem SAR will be exercisable only when the fair market value of the shares subject to the incentive stock option exceeds the exercise price of the incentive stock option. -26- Table of Contents After termination of service with us, a participant will be able to exercise the vested portion of his or her SAR for the period of time stated in the Award agreement. If no such period of time is stated in a participant's Award agreement, a participant will generally be able to exercise his or her vested SARs for the same period of time as applies to stock options. Performance Units and Performance Shares. The Administrator may grant performance units and performance shares, which are Awards that will result in a payment to a participant only if the performance goals or other vesting criteria the Administrator may establish are achieved or the Awards otherwise vest. Earned performance units and performance shares will be paid, in the sole discretion of the Administrator, in the form of cash, shares, or in a combination thereof. The Administrator will establish performance or other vesting criteria in its discretion, which, depending on the extent to which they are met, will determine the number and/or the value of performance units and performance shares to be paid out to participants. The performance units and performance shares will vest at a rate determined by the Administrator; provided, however, that after the grant of a performance unit or performance share, the Administrator, in its sole discretion, may reduce or waive any performance objectives or other vesting provisions for such performance unit or performance share. During any fiscal year, no participant will receive more than 300,000 performance shares and no participant will receive performance units having an initial value greater than $2,000,000, except that a participant may be granted performance shares covering up to an additional 300,000 shares in connection with his or her initial employment with us. Performance units will have an initial value established by the Administrator on or before the date of grant. Performance shares will have an initial value equal to the fair market value of a share of our common stock on the grant date. Performance Goals. Awards of restricted stock, restricted stock units, performance shares, performance units and other incentives under the 2004 Plan may be made subject to the attainment of performance goals relating to one or more business criteria within the meaning of Section 162(m) of the Internal Revenue Code and may provide for a targeted level or levels of achievement including: (i) cash position, (ii) earnings per Share, (iii) net income, (iv) operating cash flow, (v) operating income, (vi) operating expenses, (vii) product revenues, (viii) profit after-tax, (ix) revenue, (x) revenue growth, and (xi) total stockholder return. The performance goals may differ from participant to participant and from Award to Award, may be used alone or in combination, may be used to measure our performance as a whole or the performance of one of our business units, and may be measured relative to a peer group or index. Transferability of Awards. Awards granted under the 2004 Plan are generally not transferable, and all rights with respect to an Award granted to a participant generally will be available during a participant's lifetime only to the participant. Change in Control. In the event we experience a change in control, each outstanding Award will be assumed or an equivalent option or right substituted by the successor corporation or a parent or subsidiary of the successor corporation. In the event that the successor corporation refuses to assume or substitute for the Award, the participant will fully vest in and have the right to exercise all of his or her outstanding options and stock appreciation rights, including shares as to which such Awards would not otherwise be vested or exercisable, all restrictions on restricted stock will lapse, and, with respect to restricted stock units, performance shares and performance units, all performance goals or other vesting criteria will be deemed achieved at target levels and all other terms and conditions met. In addition, if an option or stock appreciation right is not assumed or substituted for in the event of a change in control, the Administrator will notify the participant in writing or electronically that the option or stock appreciation right will be fully vested and exercisable for a period of time determined by the Administrator in its sole discretion, and the option or stock appreciation right will terminate upon the expiration of such period. -27- Table of Contents With respect to Awards granted to an outside director that are assumed or substituted for, if on the date of or following such assumption or substitution the participant's status as a director or a director of the successor corporation, as applicable, is terminated other than upon a voluntary resignation by the participant not at the request of the successor, then the participant will fully vest in and have the right to exercise his or her options and/or stock appreciation rights as to all of the shares subject to the Award, including shares as to which such Awards would not otherwise be vested or exercisable, all restrictions on restricted stock shall lapse, and, with respect to restricted stock units, performance shares and performance units, all performance goals or other vesting criteria will be deemed achieved at target levels and all other terms and conditions met. Amendment and Termination of the 2004 Plan. The Administrator has the authority to amend, alter, suspend or terminate the2004 Plan, except that stockholder approval will be required for any amendment to the extent required by applicable laws. No amendment, alteration, suspension or termination of the 2004 Plan will impair the rights of any participant, unless mutually agreed otherwise between the participant and the Administrator and which agreement must be in writing and signed by the participant and us. The 2004 Plan will terminate in 2014, unless our Board terminates it earlier. Number of Awards Granted to Employees, Consultants, and Directors The number of Awards that an employee, director or consultant may receive under the 2004 Plan is in the discretion of the Administrator and therefore cannot be determined in advance. The following table sets forth (a) the aggregate number of shares of common stock subject to options granted under the 2004 Plan during the last fiscal year, and (b) the average per share exercise price of such options. Name of Individual or Group Number of Options Granted Average Per Share Exercise Price All Named Executive Officers, as a group $ All directors who are not Named Executive Officers, as a group — — All employees who are not Named Executive Officers, as a group Federal Tax Aspects of the 2004 Plan The following paragraphs are a summary of the general federal income tax consequences to U.S. taxpayers and us of Awards granted under the 2004 Plan. Tax consequences for any particular individual may be different. Nonstatutory Stock Options. No taxable income is reportable when a nonstatutory stock option with an exercise price equal to the fair market value of the underlying stock on the date of grant is granted to a participant. Upon exercise, the participant will recognize ordinary income in an amount equal to the excess of the fair market value (on the exercise date) of the shares purchased over the exercise price of the option. Any taxable income recognized in connection with an option exercise by one of our employees is subject to tax withholding by us. Any additional gain or loss recognized upon any later disposition of the shares would be capital gain or loss. As a result of Section 409A of the Internal Revenue Code and the Treasury regulations promulgated thereunder ("Section 409A"), however, nonstatutory stock options and stock appreciation rights granted with an exercise price below the fair market value of the underlying stock or with a deferral feature may be taxable to the recipient in the year of vesting in an amount equal to the difference between the then fair market value of the underlying stock and the exercise price of such Awards and may be subject to an additional 20% federal income tax plus penalties and interest. In addition, certain states, such as California, have adopted similar tax provisions. Incentive Stock Options. No taxable income is reportable when an incentive stock option is granted or exercised (except for purposes of the alternative minimum tax, in which case taxation is the same as for nonstatutory stock options). If the participant exercises the option and then later sells or otherwise disposes of the shares more than two years after the grant date and more than one year after the exercise date, the difference between the sale price and the exercise price will be taxed as capital gain or loss. If the participant exercises the option and then later sells or otherwise disposes of the shares before the end of the two- or one-year holding periods described above, he or she generally will have ordinary income at the time of the sale equal to the fair market value of the shares on the exercise date (or the sale price, if less) minus the exercise price of the option. -28- Table of Contents Stock Appreciation Rights. No taxable income is reportable when a stock appreciation right with an exercise price equal to the fair market value of the underlying stock on the date of grant is granted to a participant. Upon exercise, the participant will recognize ordinary income in an amount equal to the amount of cash received and the fair market value of any shares received. Any additional gain or loss recognized upon any later disposition of the shares would be capital gain or loss. Restricted Stock, Restricted Stock Units, Performance Units and Performance Shares. A participant generally will not have taxable income at the time an Award of restricted stock, restricted stock units, performance shares or performance units are granted. Instead, he or she will recognize ordinary income in the first taxable year in which his or her interest in the shares underlying the Award becomes either (i) freely transferable, or (ii) no longer subject to substantial risk of forfeiture. However, the recipient of a restricted stock Award may elect to recognize income at the time he or she receives the Award in an amount equal to the fair market value of the shares underlying the Award (less any cash paid for the shares) on the date the Award is granted. Section 409A. Section 409A addresses non-qualified deferred compensation arrangements. Awards granted under our 2004 Plan with a deferral feature will be subject to the requirements of Section 409A, including discount stock options and stock appreciation rights discussed above. If an Award is subject to and fails to satisfy the requirements of Section 409A, the recipient of that Award may recognize ordinary income on the amounts deferred under the Award, to the extent vested, which may be prior to when the compensation is actually or constructively received. Also, if an Award that is subject to Section 409A fails to comply with Section 409A's provisions, Section 409A imposes an additional 20% federal income tax on compensation recognized as ordinary income, as well as interest on such deferred compensation. Some states may also apply a penalty tax (for instance, California imposes a 20% penalty tax in addition to the 20% federal penalty tax). The Internal Revenue Service has not issued complete and final guidance under Section 409A and, accordingly, the requirements of Section 409A (and the application of those requirements to Awards issued under the 2004 Plan) are not entirely clear. We strongly encourage recipients of such Awards to consult their tax, financial, or other advisor regarding the tax treatment of such Awards. Tax Effect for us; Section 162(m) of the Internal Revenue Code. We generally will be entitled to a tax deduction in connection with an Award under the 2004 Plan in an amount equal to the ordinary income realized by a participant and at the time the participant recognizes such income (for example, the exercise of a nonstatutory stock option). Special rules limit the deductibility of compensation paid to our Chief Executive Officer (i.e., its principal executive officer) and to each of our three most highly compensated executive officers for the taxable year (other than the principal financial officer). Under Section 162(m) of the Internal Revenue Code, the annual compensation paid to any of these specified executives will be deductible only to the extent that it does not exceed $1,000,000. However, we can preserve the deductibility of certain compensation in excess of $1,000,000 if the conditions of Section 162(m) are met. These conditions include stockholder adoption of the 2004 Plan, setting limits on the number of Awards that any individual may receive and for Awards other than certain stock options and stock appreciation rights, establishing performance criteria that must be met before the Award actually will vest or be paid. The 2004 Plan has been designed to permit the Administrator to grant Awards that qualify as performance-based for purposes of satisfying the conditions of Section 162(m), thereby permitting us to continue to receive a federal income tax deduction in connection with such Awards. THE FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF FEDERAL INCOME TAXATION UPON PARTICIPANTS AND US WITH RESPECT TO THE GRANT AND EXERCISE OF AWARDS UNDER THE INCENTIVE PLAN. IT DOES NOT PURPORT TO BE COMPLETE, AND DOES NOT DISCUSS THE TAX CONSEQUENCES OF A PARTICIPANT'S DEATH OR THE PROVISIONS OF THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH THE PARTICIPANT MAY RESIDE. -29- Table of Contents NAMED EXECUTIVE OFFICERS AND EXECUTIVE COMPENSATION Set forth below is certain information as of the Record Date concerning our Named Executive Officers who were with the Company as of December 31, 2011. Name Age Position(s) Kevin P. Connors 50 President, Chief Executive Officer and Director Ronald J. Santilli 52 Executive Vice President and Chief Financial Officer Leonard C. DeBenedictis 71 Chief Technology Officer Further information regarding Kevin P. Connors is provided above under “Directors Whose Terms Extend Beyond the 2012 Annual Meeting.” Ronald J. Santilli has served as our Chief Financial Officer since September 2001 and as our Executive Vice President since April 2007.From September 2001 to April 2007, Mr. Santilli served as our Vice President of Finance and Administration.From April 2001 to August 2001, Mr. Santilli served as Senior Director of Financial Planning and Accounting at Lumenis, a manufacturer of medical lasers.From May 1993 to March 2001, Mr. Santilli held several positions at Coherent Inc., including Sales Operations Manager, Controller of the Medical Group and, most recently, Director of Finance and Administration.Mr. Santilli holds a B.S. in Business Administration from San Jose State University and an M.B.A. in Finance from Golden Gate University. Leonard C. DeBenedictis has served as our Chief Technology Officer since January 5, 2011.From December 2008 to October 2010, Mr. DeBenedictis served as Chief Technology Officer and director of Solta Medical, a public company specializing in aesthetic products, procedures and services.From January 2005 to December 2008, Mr. DeBenedictis served as Chief Technology Officer and Executive Vice President of Reliant Technologies and also served as President and Chief Executive Officer of Reliant Technologies from November 2005 to October 2006.From January 2003 to January 2005, Mr. DeBenedictis served as President and Chief Technology Officer of Reliant Technologies.From February 2002 to January 2003, Mr. DeBenedictis served as Vice President, New Product Development of Reliant Technologies.Mr. DeBenedictis holds a B.S. in Physics from the University of California at Santa Barbara and an M.S. in Physics from California State University at San Diego. Compensation Discussion and Analysis Mr. Connors, Mr. Santilli, and Mr. DeBenedictis are our only Named Executive Officers. Overview The primary objectives of our compensation programs are: · that they be fair, objective and consistent across the employee population; · that compensation be directly and substantially linked to measurable corporate and individual performance; and · that compensation remains competitive, so that we can attract, motivate, retain and reward the key employees whose knowledge, skills and performance are necessary for our success. We seek to foster a culture where individual performance is aligned with organizational objectives.We evaluate and reward our Named Executive Officers based on the comparable industry specific and general market compensation for their respective positions in the Company and an evaluation of their contributions to the achievement of short-term and long-term organizational goals.Executive compensation is reviewed annually by the Compensation Committee, and adjustments are made to reflect performance-based factors and competitive conditions. -30- Table of Contents Financial Highlights Fiscal 2011 was a year of improvement and achievement amidst a slowly improving market.We reported 13% revenue growth which included an increase in U.S. revenue of 21% in 2011, compared to 2010, and an increase of 9% in international revenue, compared to 2010.More specifically, revenue grew from $53.2 million in 2010 to $60.3 million in 2011.We continued to conservatively manage our cash and we also continued to maintain a disciplined approach in controlling operating costs. Across our product lines, we expanded our product offerings through the launch of Excel V, our new premium vascular laser, and myQ, a Q-switched laser for the treatment of a wide range of popular aesthetic applications, including superficial and deep pigmented lesions (ie melasma), skin rejuvenation, laser skin toning, and tattoo removal.We also received approval from the United States Food and Drug Administration for GenPlus, a laser for the treatment of toenail fungus.In addition, we increased our technical and sales capacity by growing our research and development and sales teams. Executive Compensation Actions We conducted our initial stockholder advisory vote on the compensation of our Named Executive Officers at the 2011 Annual Meeting of Stockholders. A majority of the votes cast on this advisory proposal were either voted against or abstained on voting on the compensation of our Named Executive Officers. In response to this outcome, our Compensation Committee conducted a review of our executive compensation policies and practices.As part of this review, our executives directly contacted several of our major stockholders to solicit their input on our executive compensation policies and practices. In addition, the Compensation Committee, with the assistance of its compensation consultant, performed a thorough analysis of our executive compensation program, including design, pay mix, and pay levels, to identify any policies or practices that were inconsistent with “best practice.” At the completion of these activities, the Compensation Committee recommended, and our Board approved the following changes to our executive compensation program and outstanding compensation arrangements: · Maintained an annual bonus program to base bonus determinations solely on the Company’s actual financial performance as measured against multiple objective performance criteria; · Postponed any bonus payments under the annual bonus program until after the end of year (rather than providing quarterly payments); · Engaged an outside compensation consultant and revised our process for developing our compensation Peer Group (as defined on page 34); · Adopted stock ownership guidelines for our executive officers and non-employee directors. We believe that these changes respond to the concerns expressed by our stockholders and strengthen the alignment of the interests of our Named Executive Officers with those of our stockholders. Our Board and the Compensation Committee will continue to explore ways in which our executive compensation program may be improved. -31- Table of Contents In addition, for 2011 the Compensation Committee approved the following actions with respect to the compensation of our Named Executive Officers: · maintained their base salaries at their 2010 levels; · after maintaining target bonus opportunities at their 2010 levels, awarded bonus payments for the second, third, and fourth quarters of 2011 based on the Company’s quarterly revenue growth of 22%, 26%, and 22%, respectively; · approved equity awards at levels that the Compensation Committee believed met competitive market concerns, satisfied our retention objectives and rewarded corporate and individual performance in 2011. The Compensation Committee concluded that these equity awards should be sufficient to maintain competitiveness with the executives in comparable positions at the companies in our Peer Group. Further, the Compensation Committee also took into consideration the fact that, consistent with our compensation objectives, these awards increased our Named Executive Officers’ stake in the Company, thereby reinforcing their incentive to manage our business as owners and subjecting a significant portion of their total compensation to fluctuations in the market price of Cutera common stock in alignment with stockholder interests. Consistent with the preference of our stockholders as reflected in the advisory vote on the frequency of future say on pay votes conducted at our 2011 Annual Meeting of Stockholders, the Board has adopted a policy providing for annual advisory votes on the compensation of the Named Executive Officers. Accordingly, following the Annual Meeting of Stockholders to which this proxy statement relates, the next advisory vote on the compensation of the Named Executive Officers will take place in 2013. Corporate Governance Highlights We endeavor to maintain good corporate governance standards consistent with our executive compensation policies and practices. The following policies and practices were in effect during 2011: · The Compensation Committee is comprised solely of independent directors who have established effective means for communicating with stockholders regarding executive compensation issues and concerns.In addition, in October 2011, we formally established our Nominating and Corporate Governance Committee to review and make recommendations to the Board on matters concerning corporate governance, director composition, identification, evaluation and nomination of director candidates, Board committees, director compensation and conflicts of interest. · In December 2011, the Compensation Committee engaged its own compensation consultant, Compensia, to assist with its 2012 compensation reviews. · The Compensation Committee conducts an annual review and approval of our compensation strategy, including a review of our Peer Group. · Our compensation philosophy and related corporate governance features are complemented by several elements that are designed to align our executive compensation with long-term stockholder interests, including the following: o We do not currently offer, nor do we have plans to provide, pension arrangements, retirement plans or nonqualified deferred compensation plans or arrangements to our executive officers, including our Named Executive Officers; -32- Table of Contents o We provide limited perquisites to our executive officers, including our Named Executive Officers.Our executive officers participate in broad-based Company-sponsored health and welfare benefits programs on the same basis as our other full-time, salaried employees; o Executive officers are not entitled to any tax reimbursement payments (including “gross-ups”) on any severance or change-in-control payments or benefits; o All change-in-control payments and benefits are based on a “double-trigger” arrangement (i.e., requiring both a change-in-control of the Company plus a qualifying termination of employment before payments and benefits are paid); o We use performance-based short-term and long-term incentives. Role of Our Compensation Committee Compensation Committee Charter The Compensation Committee establishes the compensation for our Named Executive Officers – our Chief Executive Officer, Chief Financial Officer and Chief Technology Officer – and administers our equity incentive plans, which are currently the 2004 Equity Incentive Plan and the 2004 Employee Stock Purchase Plan.The Compensation Committee has a written charter, which was adopted by our Board in January 2004, and was amended in April 2007 and in April 2008.A copy of this charter, as amended, can be found on our website, which is ir.cutera.com. Duties of the Compensation Committee The responsibilities of the Compensation Committee include: (i) Establishing the following for our Named Executive Officers and such other executive officers as appropriate: (a) annual base salary, (b) annual incentive bonus, which may include the setting of specific goals and target amounts, (c) equity compensation, (d) agreements for employment, severance and change-of-control payments and benefits and (e) any other benefits, compensation or arrangements, other than benefits generally available to our employees. (ii)Reviewing and making recommendations to our Board, at such intervals as may be decided by the Compensation Committee from time to time, regarding (a) general compensation goals and guidelines for our employees and the criteria by which bonuses and stock compensation awards to our employees are determined; and, (b) other policies and plans for the provision of compensation to our employees, directors and consultants. (iii)Acting as Administrator of our 2004 Equity Incentive Plan, 2004 Employee Stock Purchase Plan and any other equity compensation plans adopted by our Board. (iv)Reviewing and making recommendations to our Board with respect to policies relating to the issuance of equity incentives to employees, directors and consultants. (v)Evaluating the compensation of the independent members of our Board. (vi)Preparing the report that follows this Compensation Discussion and Analysis. -33- Table of Contents Compensation Committee Members The members of the Compensation Committee are appointed by our Board.The members of the Compensation Committee as of the Record Date were Dr. David B. Apfelberg (chairman), Mr. Jerry P. Widman and Mr. Gregory Barrett.Each member of the Compensation Committee is an “outside director” for purposes of Section 162(m) of the Internal Revenue Code, a “non-employee director” for purposes of Exchange Act Rule 16b-3 and satisfies the independence requirements imposed by Nasdaq. Role of the Compensation Committee and its Consultant in Setting Executive Compensation The Compensation Committee establishes the compensation for our Named Executive Officers to ensure consistency with market compensation rates for similar positions, our compensation philosophy and corporate governance guidelines.With the SEC’s recent reforms relating to executive compensation disclosure, the Compensation Committee has assumed an active role in reviewing market data and working with a compensation consultant on executive compensation matters.Because certain components of executive compensation—such as bonus targets—are driven by operational priorities, as to which management has greater insight than our Board or the Compensation Committee, the Compensation Committee has directed management to interface with the Committee and the compensation consultant to help establish appropriate target levels.For 2011, the annual base salary and total target cash compensation opportunities of our Named Executive Officers remained the same as it was in 2009 and 2010, except for Mr. DeBenedictis who joined us in January 2011 when his annual base salary and total target cash compensation opportunity was established. In December 2011, the Compensation Committee engaged Compensia to assist it in establishing executive compensation for 2012.Due to the significant cost associated with services provided by a compensation consultant, we may decide not to engage a compensation consultant each year, but rather once every few years.This decision will be evaluated regularly and will be based on the Compensation Committee’s evaluation of whether the prior report obtained, along with the publicly-available information about the executive compensation practices of other public companies from our Peer Group, is sufficient to allow it to make informed and reasonable decisions with regard to executive-compensation matters. Role of our Executives in Setting Compensation On occasion, the Compensation Committee meets with members of our management team, including our Chief Executive Officer and Chief Financial Officer, to obtain recommendations with respect to Company compensation programs, practices and packages for our executive officers, other employees and directors.Management may make recommendations to the Compensation Committee on all components of compensation.The Compensation Committee considers, but is not bound to and does not always accept, management’s recommendations with respect to these matters.The Compensation Committee has the ultimate authority to make decisions with respect to the compensation of our Named Executive Officers and does not delegate any of its compensation functions to others. Competitive Positioning In developing, reviewing, and approving the annual compensation for our Named Executive Officers, the Compensation Committee develops and maintains a peer group of public companies from which to gather competitive market data.In December 2011, the Compensation Committee, with the assistance of Compensia, refined its approach to reviewing market compensation data for our Named Executive Officers and approved a set of selection criteria for determining the companies to comprise the compensation peer group. Going forward, companies should meet the following criteria to be included in our compensation peer group (the “Peer Group”): · U.S.-based companies with a primary focus on health care equipment and supplies; · revenue of between 0.5x to 2.0x Cutera (approximately $30 million and $120 million); and -34- Table of Contents · market capitalization of between 0.5x to 2.5x Cutera (approximately $50 million and $250 million). This set of selection criteria led us to revise the then-existing Peer Group to, for 2012, consist of the following companies: Atrion Corporation Exactech Soltera Medical AtriCure Kensey Nash Spectranetics Biolast Technology Lemaitre Vascular Synergetics USA Cardiovascular Systems Palomar Medical Technologies Theragenis Cryolife Photomedex Young Innovations Cynosure RTI Biologics Zeltiq Aesthetics Compensation Components Our Named Executive Officers are compensated with cash, equity and non-equity incentives, and other customary employee benefits. Cash Compensation Cash compensation consists of base salary, participation in a bonus program and participation in a profit-sharing plan.Our cash compensation goals for our Named Executive Officers are based upon the following principles: · Base salary should generally be set at or above the 50th percentile of the Peer Group; · Base salary should be positioned to reflect each individual’s experience, performance and potential; · A significant portion of cash compensation should be “at risk”; and · The amount of bonuses payable for any quarter should be based on revenue growth, compared with the same quarter in the prior year, and the operating profit before stock-based compensation and non-operational expenses, or “adjusted operating profit”, as a percentage of revenue. Base Salary and Total Target Cash Compensation Total target cash compensation for each Named Executive Officer includes his annual base salary, annual target bonus opportunity (described below) and annual profit-sharing payments. Bonus Program In addition to base salary, we provided cash bonus opportunities for our Named Executive Officers in 2011 pursuant to which cash bonuses were determined quarterly based on the Company’s performance for the then-preceding quarter. Target Bonus Opportunities For 2011, the target cash bonuses were designed to reward our Named Executive Officers based on the Company’s overall financial performance. As in prior years, the Compensation Committee determined that the target cash bonus for each Named Executive Officer should be determined as a percentage of such executive officer's base salary. The target cash bonus opportunities for the Named Executive Officers were as follows: -35- Table of Contents Named Executive Officer Target Bonus Opportunity (expressed as a percentage of base salary) Mr. Connors 60% Mr. Santilli 45% Mr. DeBenedictis 50% With respect to each Named Executive Officer, the amount of his target cash bonus opportunity was determined by the Compensation Committee, based on the recommendation of our Chief Executive Officer (except with respect to his own target annual cash bonus opportunity) and was based on several factors, including the scope of the Named Executive Officer’s performance, contributions, responsibilities, experience, prior years’ target cash bonus and market conditions. The target cash bonus opportunities for our Named Executive Officers were the same as their target opportunities for 2009 and 2010, except for Mr. DeBenedictis, who joined the Company in 2011. Corporate Performance Measures For 2011, the Compensation Committee selected revenue growth and adjusted operating profits as the corporate performance measures that best supported our annual operating plan and enhanced long-term value creation for purposes of paying annual cash bonuses. For these purposes, “adjusted operating profits” was defined as operating profit less deferred stock based compensation expense and non-operational expenses. The Compensation Committee decided that these expenses should be excluded from the operating profit amount as they were deemed unrelated to quarterly “operating” performance. Using these measures, each fiscal quarter the Compensation Committee compared our performance against the same fiscal quarter in the prior year, 2010, and applied a multiplier of 5.0 to the percentage increase for that quarter to determine our quarterly performance for that measure. If the percentage growth for a fiscal quarter in 2011 was negative (when compared to the same fiscal quarter for the prior year), the multiplier for that measure was zero.For example, at 10% revenue growth and 10% adjusted operating profit, an individual would be eligible to receive 100% of his or her target bonus opportunity for that quarter.At 15% revenue growth and 15% adjusted operating profit, an individual would be eligible to receive 150% of his or her target bonus opportunity. Bonus Decisions and Analysis In January 2012, the Compensation Committee evaluated the Company’s financial performance each fiscal quarter of 2011 and the level of achievement of each of the corporate performance measures for those quarters.Based on this evaluation, the Compensation Committee determined that we had achieved the following revenue growth and adjusted operating profit targets: -36- Table of Contents Fiscal Period Revenue Growth (expressed as a percentage) Factor Revenue Growth Multiplier Adjusted Operating Profit (expressed as a percentage) Factor Adjusted Operating Profit Multiplier Total Payout Multiplier First quarter -15.48% 5 — -26.86% 5 — — Second quarter 21.92% 5 109.61% -11.33% 5 — 109.61% Third quarter 25.97% 5 129.84% -11.38% 5 — 129.84% Fourth quarter 21.86% 5 109.32% 1.81% 5 9.03% 118.36% In addition, in determining bonus payments to our Named Executive Officers, the Compensation Committee considered the following factors: the Company’s 2011 revenue increased over 2010; the Company introduced several new products that the Named Executive Officers were responsible for; individual performance of the bonus recipients; and the threat of losing these key individuals to competitors or other companies. Based on these determinations, the Compensation Committee approved annual cash bonuses for our Named Executive Officers as follows: Named Executive Officer Annual Cash Bonus Opportunity Annual Cash Bonus Payment Mr. Connors Mr. Santilli Mr. DeBenedictis Our Board also granted a one-time special bonus of $50,550 to Mr. DeBenedictis, payable four months after he commenced employment with the Company. Profit-Sharing Program We also have a profit sharing program for our Named Executive Officers and other employees pursuant to which cash payments may be made quarterly.Target profit-sharing payments are calculated based upon half of the quarterly pre-tax adjusted operating profit percentage (pre-tax adjusted operating profit divided by revenue) multiplied by the Named Executive Officer’s gross salary earned during that quarter. In 2011, we made profit-sharing payments of $948 to our Chief Executive Officer, of $655 to our Chief Financial Officer and of $705 to our Chief Technology Officer based on the Company’s increased revenue in 2011 over 2010 and on the individual performance of the profit-sharing participants. Long-Term Incentive Program We believe that equity-based compensation promotes and encourages long-term successful performance by our Named Executive Officers that is aligned with the organization’s goals and the generation of stockholder value.Our equity compensation goals for our Named Executive Officers are based upon the following principles: · Stockholder and executive officer interests should be aligned; -37- Table of Contents · Key and high-performing employees, who have a demonstrable impact on our performance and /or stockholder value, should be provided this benefit; · The program should be structured to provide meaningful retention incentives to participants; · The equity awards should reflect each individual’s experience, performance, potential and be comparable to what the Peer Group awards for the respective position; and · Actual awards should be tailored to reflect individual performance and attraction/retention goals. Equity Incentive Compensation Under our 2004 Equity Incentive Plan, we are permitted to grant stock options, stock appreciation rights, restricted shares, restricted stock unit (“RSU”) awards, performance shares and other stock-based awards.Under this Plan, we grant options to our executive officers, directors and employees to purchase shares of Cutera common stock at an exercise price equal to the fair market value of such stock on the date of grant.The grant date for stock options to our Named Executive Officers is typically the date of a regularly scheduled Board meeting, or, for annual merit grants, on or around June 1 of each year.Our non-employee directors are granted stock awards annually on the date of our Annual Meeting of Stockholders.We have no program, plan or practice to select option grant dates (or set board meeting and annual stockholder meeting dates) to correspond with the release of material non-public information. In May 2011, our Board, with the approval of our non-employee directors, granted stock options to our Chief Executive Officer, Chief Financial Officer and Chief Technology Officer to purchase 120,000, 80,000 and 40,000 shares of Cutera common stock under our 2004 Equity Incentive Plan, respectively.Each of these stock options has a vesting commencement date of June 1, 2011, a term of seven years and vests as follows: one-third of the total number of shares subject to the stock option vest one full calendar year following the vesting commencement date of June 1, 2011 and 1/36th of the total number of shares subject to the stock option vest on the last day of each full calendar month thereafter, until all such shares have vested, subject to the Named Executive Officer continuing to provide services to the Company through each such date.In granting these stock option awards, our Board considered the individual performance and contribution of each Named Executive Officer, the Company’s performance, its own subjective assessment of market conditions, its ability to retain the individual Named Executive Officer, and the goal of increasing the value of the Company, in arriving at the amounts awarded to each individual recipient. In addition, in May 2011, our Board, with the approval of our non-employee directors, granted RSU awards to our Chief Executive Officer, Chief Financial Officer and Chief Technology Officer to acquire 11,000, 7,500 and 3,750 shares of Cutera common stock under our 2004 Equity Incentive Plan, respectively.These RSU awards vest as to one-third of the shares on each of June 1, 2011, 2012 and 2013.In granting these RSU awards, our Board considered the individual performance and contribution of each Named Executive Officer, the Company’s performance, its own subjective assessment of market conditions, its ability to retain the individual Named Executive Officer, and the goal of increasing the value of the Company, in arriving at the amounts awarded to each individual recipient. Benefits We provide the following benefits to our Named Executive Officers generally on the same basis as the benefits provided to all employees: · Health, dental and vision insurance; · Life insurance; · Short-term and long-term disability insurance; -38- Table of Contents · A Section 401(k) plan (although, in 2009 we discontinued our discretionary employer match on employee contributions to the plan); and · Flexible Spending Accounts. These benefits are consistent with those offered by other companies and specifically with those companies with which we compete for employees. We also maintain a 2004 Employee Stock Purchase Plan that provides eligible employees with the opportunity to purchase shares of Cutera common stock at a 15% discounted price to the lower of the fair market value at either the beginning or the end of the applicable offering period. Post-Employment Compensation Except for Change of Control and Severance Agreements, we do not have employment agreements with any of our Named Executive Officers. We have Change of Control and Severance Agreements with each of our Named Executive Officers.The purpose of these agreements is to provide incentives to our Named Executive Officers to continue their employment with the Company and not be distracted by the possibility of loss of employment as a result of an acquisition of the Company or for other reasons. For a summary of the material terms and conditions of these Change of Control and Severance agreements, see Potential Payments upon Termination or Change in Control below. Internal Revenue Code Section 162(m) and Limitations on Executive Compensation Section 162(m) of the Internal Revenue Codemay limit our ability to deduct for federal income tax purposes compensation paid to either our Chief Executive Officer or to our three other most highly paid executive officers (other than our Chief Financial Officer) in any fiscal year that is, for each such person, in excess of $1,000,000.None of our executive officers received any such compensation in excess of this limit during 2011, or any prior year. Stock options granted under the 2004 Equity Incentive Plan are not subject to the deduction limitation; however, to preserve our ability to deduct the compensation income associated with stock options granted to such executive officers pursuant to Section 162(m) of the Internal Revenue Code, our 2004 Equity Incentive Plan provides that no optionee may be granted option(s) to purchase more than 500,000 shares of Cutera common stock in any one fiscal year.However, in the fiscal year in which the optionee is hired, an optionee may be granted an option to purchase up to 1,000,000 shares of Cutera common stock. In the future, the Compensation Committee may, in its judgment, authorize compensation payments that do not comply with an exemption from the deductibility limit when it believes that such payments are appropriate to attract and retain executive talent. Accounting for Stock-Based Compensation We follow Financial Accounting Standard Board Accounting Standards Codification Topic 718, or ASC 718, for our stock-based compensation awards.ASC 718 requires companies to measure the compensation expense for all share-based payment awards made to employees and directors, including stock options, based on the grant date “fair value” of these awards. This calculation is performed for accounting purposes and reported in the compensation tables below, even though our executive officers may never realize any value from their awards. ASC Topic 718 also requires companies to recognize the compensation cost of their stock-based awards in their income statements over the period that an employee is required to render service in exchange for the award. -39- Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans Our stockholders approved each of our equity compensation plans, including a 2008 amendment to our 2004 Equity Incentive Plan.The following table provides information regarding the shares of Cutera common stock that may be issued upon the exercise of stock options and RSU awards granted under our 2004 Equity Incentive Plan as of December 31, 2011. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted- average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plan not approved by security holders — — — Total $ Other Compensation Practices and Policies Stock Ownership Guidelines To enhance our overall corporate governance practices and executive compensation program, on April 27, 2012, our Board adopted stock ownership guidelines for our executive officers, which the Compensation Committee intends to review annually.These guidelines are designed to align our executive officers’ interests with our stockholders’ long-term interests by promoting long-term ownership of Cutera common stock, which reduces the incentive for excessive short-term risk taking. These guidelines provide that, within five years of the later of the adoption of the guidelines or his or her first date of employment, our executive officers must hold shares of Cutera common stock having a value not less than the amount specified below: Executive Officer Stock Ownership Guideline (as a multiple of base salary) Chief Executive Officer Three times Other Executive Officers One time Compensation Recovery Policy Our Board isevaluating whether to adopt a compensation recovery (“clawback”) policy for our executive officers pursuant to which the Compensation Committee may, to the extent permitted by governing law and as appropriate under the circumstances, recover for the benefit of the Company all or a portion of any incentive-based cash compensation erroneously awarded to such executive officer in excess of the amount that such executive officer would have received (as re-calculated following the accounting restatement) to the extent that such compensation was paid after the date the policy was adopted. -40- Table of Contents Insider Trading Compliance Program According to our Insider Trading Compliance Program, no employee of the Company, including, but not limited to, our executive officers and directors, may invest in derivatives of the Company’s securities.This prohibition includes, but is not limited to, trading in put or call options related to securities of the Company. 2011 Summary Compensation Table The following table sets forth summary compensation information for the fiscal years ended December 31, 2011, 2010 and 2009 for our Chief Executive Officer, our Chief Financial Officer, and our Chief Technology Officer.We refer to these persons as our Named Executive Officers elsewhere in this proxy statement. Name and Principal Position Salary Bonus(1) Option Awards(2) Stock Awards(2) Non-Equity Incentive Plan Compensation All Other Compensation Total Kevin P. Connors President and Chief Executive Officer $ $
